 



     Exhibit 10.1



Certain portions of this agreement, for which confidential treatment has been
requested, have been omitted and filed separately with the Securities and
Exchange Commission. Sections of the agreement where portions have been omitted
have been identified in the text.
AMENDED AND RESTATED SUPPLY AGREEMENT
BETWEEN
IMPRESS GROUP, B.V.
AND
DEL MONTE CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     ARTICLE I.        SALE AND PURCHASE OF
PRODUCTS     1  
 
  1.1   General     1   ARTICLE II.        FORECASTS, OFFERS AND ORDERS     2  
 
  2.1   Multi Year Plans and Annual Plans     2  
 
  2.2   Monthly Forecasts     2  
 
  2.3   Weekly Orders/Short-Term Forecasts     3  
 
  2.4   Further Notices     4  
 
  2.5   Seasonality and Demand Fluctuations     4   ARTICLE III.        CAPACITY
AND INVENTORY MAINTENANCE     4  
 
  3.1   Capacity for Baseline/Historical Volumes     4  
 
  3.2   Additional Investments     5  
 
  3.3   Technology Projects     6  
 
  3.4   Inventory Maintenance for Finished Goods     8  
 
  3.5   Inventory Storage for Finished Goods     8  
 
  3.6   Bought-In Cans and Ends     8   ARTICLE IV.        PRICING, INVOICING,
PAYMENT AND ADJUSTMENTS     9  
 
  4.1   Pricing, Invoicing and Payment     9  
 
  4.2   Fiscal Year 2009 Price Adjustment     9  
 
  4.3   Periodic Adjustments to Product Prices and Pricing Model     9  
 
  4.4   Annual Adjustments to Product Prices and Pricing Model     10  
 
  4.5   Annual Net Adjusting Payment     11  
 
  4.6   Certain Pricing Matters     13  
 
  4.7   Annual Inventory Adjusting Payments     15  
 
  4.8   Periodic Cost Reimbursement     15  
 
  4.9   Pricing for New Products     15  
 
  4.10   Baseline Volumes     16  
 
  4.11   Adjustments to Baseline Volumes for Volume Transfers     16  
 
  4.12   Adjustments to Baseline Volumes for Volume Reductions     16  
 
  4.13   DLM Facility Shutdown     17  
 
  4.14   Terminal Island Facility     18  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page    
 
  4.15   Puerto Rico Facility     18  
 
  4.16   Bloomsburg Facility and American Samoa Facility     18  
 
  4.17   DLM Facility Relocations Within North America     18  
 
  4.18   DLM Facility Relocations Outside of North America and New Facilities  
  19   ARTICLE V.        DIRECT MATERIALS PURCHASING     21  
 
  5.1   Metal Purchasing     21  
 
  5.2   Recycling     21   ARTICLE VI.        DELIVERY, TITLE AND RISK OF LOSS  
  21  
 
  6.1   Delivery Generally     21  
 
  6.2   Delivery by Conveyor     21  
 
  6.3   Other Delivery at Same Facility     21  
 
  6.4   Title and Risk of Loss     22   ARTICLE VII.        NON-CONFORMING
PRODUCTS AND NON-DELIVERY     22  
 
  7.1   Return of Non-conforming Products     22  
 
  7.2   Non-Delivery     22  
 
  7.3   Quality Assurance Testing     23   ARTICLE VIII.        FORCE MAJEURE  
  23  
 
  8.1   General     23  
 
  8.2   Notice of Force Majeure     23   ARTICLE IX.        RESEARCH AND
DEVELOPMENT, INTELLECTUAL PROPERTY AND TECHNICAL SUPPORT     23  
 
  9.1   Research and Development     23  
 
  9.2   Intellectual Property Rights     24  
 
  9.3   Development of New Products     24  
 
  9.4   Technical Support     26   ARTICLE X.        WARRANTIES, LIABILITY,
INSURANCE AND DAMAGES     26  
 
  10.1   Specifications     26  
 
  10.2   Warranty     26  
 
  10.3   AQL Inspections     27  
 
  10.4   Coding     27  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page    
 
  10.5   Inspection     28  
 
  10.6   Compliance with Laws and Regulations     28  
 
  10.7   Title to Products     28  
 
  10.8   Limitations on Warranties     28  
 
  10.9   Indemnification by Impress     28  
 
  10.10   Insurance Coverage     29  
 
  10.11   DLM Warranties and Indemnities     29   ARTICLE XI.        LABOR
DISPUTES     29  
 
  11.1   Labor Disputes     29   ARTICLE XII.   DISPUTE RESOLUTION     30  
 
  12.1   Avoidance of Disputes     30  
 
  12.2   Negotiation     30  
 
  12.3   Expedited Procedure     30  
 
  12.4   Arbitration     31   ARTICLE XIII.        TERM AND TERMINATION     32  
 
  13.1   Amended Term     32  
 
  13.2   Renewal Term     32  
 
  13.3   Termination Due to Material Breach     32  
 
  13.4   Termination Due to Bankruptcy Event     32  
 
  13.5   Effect of Expiration or Termination     33  
 
  13.6   Purchase of Inventory Upon Termination     33  
 
  13.7   Purchase of Equipment Upon Termination     33   ARTICLE XIV.  
     MISCELLANEOUS     34  
 
  14.1   Construction and Interpretation     34  
 
  14.2   Delay Interest and Payments     35  
 
  14.3   Notices     35  
 
  14.4   Assignment     36  
 
  14.5   Amendment     37  
 
  14.6   Waiver     37  
 
  14.7   No Agency Relationship     37  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page               
 
    14.8     No Third-Party Beneficiaries     37  
 
    14.9     Damages     37  
 
    14.10     Governing Law     37  
 
    14.11     Severability     37  
 
    14.12     Entire Agreement     37  
 
    14.13     Further Documentation     37  
 
    14.14     Duty to Mitigate     38  
 
    14.15     Confidentiality     38  
 
    14.16     Counterparts     38  
 
    14.17     Headings     38  
 
    14.18     Subsidiaries     38  

-iv-



--------------------------------------------------------------------------------



 



ANNEXES

     
Annex A
  Defined Terms Cross Reference Sheet
Annex B
  I’m 18 Project Term Sheet
Annex C
  Amended Lease and Services Agreement for the Bloomsburg Facilities
Annex D
  Amended Sublease and Services Agreement for American Samoa Facility

SCHEDULES

     
Schedule 1.1
  Facilities
Schedule 3.2(a)
  Method for Determining Depreciation
Schedule 4.1
  Product Prices for FY 2008, Baseline Volumes, and DLM Historical Delivery
Volumes for FY 2006 and 2007
Schedule 4.2
  Allocation of Price Adjustment
Schedule 4.3(c)
  Cost Savings Projects
Schedule 7.1
  AQL Plan
Schedule 9.4
  Technical Support
Schedule 12.3
  Designated Auditor and Technical Expert
Schedule 13.7(a)
  Manufacturing Equipment

-v-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SUPPLY AGREEMENT
PREAMBLE
     THIS AMENDED AND RESTATED SUPPLY AGREEMENT (this “Agreement”) is made and
entered into on January 23, 2008 to be effective as of January 1, 2008
(“Amendment Effective Date”), by and between DEL MONTE CORPORATION, a Delaware
corporation (“DLM”), as successor in interest to H.J. HEINZ COMPANY, a
Pennsylvania corporation (“Heinz”), and IMPRESS GROUP, B.V., a Dutch corporation
(“Impress”).
RECITALS
     WHEREAS, Impress and DLM (as successor-in-interest to Heinz) are parties to
that certain Supply Agreement dated as of August 13, 2000, as subsequently
updated through the FY01 Calculation and Implementation Statement dated
December 17, 2001, and the FY03 Calculation and Implementation Statement dated
December 17, 2002, and as subsequently amended through the Product Prices and
Pricing Model Letter Agreement dated December 9, 2003 (collectively, the
“Original Supply Agreement”), providing for the supply by Impress of metal cans
and ends for use by DLM at the DLM Facilities as defined in Section 1.1 below.
     WHEREAS, Impress and DLM wish to amend and restate the Original Supply
Agreement for the purpose of, among other things, extending the term thereof
from August 13, 2010 through December 31, 2015 (the “Extension Period”) and
setting forth the terms and conditions through the end of the term of the
Original Supply Agreement (the “Current Period”) and during the Extension
Period.
     WHEREAS, the parties may choose to implement their respective obligations
hereunder through one or more of their Affiliates as described in
Section 10.9(a).
     NOW THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants, agreements and undertakings in this
Agreement and intending to be legally bound hereby, the parties agree as
follows:
ARTICLE I. SALE AND PURCHASE OF PRODUCTS
     1.1 General. Impress shall sell to DLM, and DLM shall purchase from
Impress, metal cans and ends (each separately, a “Product”) for use in the
packaging of DLM’s wet pet food and seafood products (each a “Covered Business
Line”) at those certain facilities listed on Schedule 1.1, as amended from time
to time to include any facility that qualifies as a Relocated North American
Facility as defined in Section 4.17 below (each a “DLM Facility” and
collectively, the “DLM Facilities”), all on the terms and subject to the
conditions set forth herein. Except as otherwise provided herein, Impress shall
be DLM’s exclusive supplier of Products for the Covered Business Lines for the
DLM Facilities. For clarity, this Agreement, and Impress’ rights to be the
exclusive supplier of Products to the DLM Facilities, shall be assigned to, and
shall be binding upon, any subsequent purchaser, of one or both of the Covered
Business Lines at one or more of the DLM Facilities. Nothing in this Agreement
shall be construed to restrict DLM’s ability to make purchases from any existing
or future third-party supplier(s) of

 



--------------------------------------------------------------------------------



 



packaging materials other than the Products or for facilities other than the DLM
Facilities or business lines other than the Covered Business Lines.
ARTICLE II. FORECASTS, OFFERS AND ORDERS
     2.1 Multi Year Plans and Annual Plans
          (a) DLM shall deliver to Impress a plan setting forth the estimated
volume of each of the Products DLM expects it will require at each of the DLM
Facilities during each Fiscal Year (as defined below) and each of the two Fiscal
Years thereafter, as soon as such a plan is prepared prior to the first such
Fiscal Year. Such plans shall be prepared in good faith but shall not be binding
on the parties. “Fiscal Year” means each of DLM’s fiscal years, and any portion
of any such fiscal year, falling within the term of this Agreement, it being
understood that, should DLM change its fiscal year at any time during the term
of this Agreement, the parties shall amend this Agreement as and if necessary so
as to maintain its intended purposes.
          (b) DLM shall deliver to Impress an annual plan setting forth details
from DLM’s annual budget that relate to operational planning information
relevant for Impress’ supply of Products to the DLM Facilities during each
Fiscal Year, as soon as practicable after such a budget is prepared prior to
such Fiscal Year. Such plans shall be prepared in good faith but shall not be
binding on the parties.
          (c) Impress shall deliver to DLM an annual plan setting forth its
available and committed capacity to produce each of the Products for each of its
facilities listed on Schedule 1.1 (each an “Impress Facility” and collectively
the “Impress Facilities”) and, if applicable, plans for remedying any actual or
potential capacity shortfalls or disruptions during each Fiscal Year, as soon as
practicable after such a plan is prepared prior to such Fiscal Year. Such plans
shall be prepared in good faith but shall not be binding on the parties.
     2.2 Monthly Forecasts
          (a) For each of the DLM Facilities, DLM shall, no later than the last
day of the third Calendar Week (as defined below) of each Fiscal Month (as
defined below), deliver to Impress a production forecast, in a form mutually
agreeable to the parties, setting forth DLM’s good faith estimate of the volume
(in thousands of units or cases) of each DLM product in the Covered Business
Lines that DLM expects to produce at each DLM Facility during (i) each Calendar
Week during the following two Fiscal Months and (ii) each of the subsequent two
Fiscal Months following such two Fiscal Months. Such forecasts shall not be
binding on the parties, except as set forth in Section 2.2(b) and
Section 2.2(c). “Calendar Week” means a calendar week beginning on Sunday and
ending on Saturday. “Fiscal Month” means each of DLM’s fiscal months falling
within each Fiscal Year, as notified by DLM to Impress prior to each such Fiscal
Year promptly after such fiscal months are determined, it being understood that,
should DLM change such fiscal months at any time after any such notice is given,
the parties shall amend this Agreement as and if necessary so as to maintain its
intended purposes.
          (b) If (i) Impress purchases direct materials in reliance on the
estimates for any Fiscal Month covered by any such forecast, (ii) DLM purchases
during such Fiscal Month Products in volumes lower than the volumes of Products
that correspond to the volumes of DLM

2



--------------------------------------------------------------------------------



 



products estimated in such forecast (except to the extent such shortfall in
purchasing results from any unexcused failure by Impress to perform its
obligations hereunder) and (iii) Impress has excess direct materials inventories
as a result of the foregoing that are not used by Impress to produce Products
delivered during the following two Fiscal Months, then Impress shall have the
right to bill DLM for a working capital penalty equal to the value of the excess
inventory multiplied by Impress’ then current weighted average cost of capital
until such time as excesses in direct materials inventories have been cured;
provided that Impress has given DLM not less than 14 days prior written notice
of any such bill.
          (c) Subject to Section 14.14, if (i) Impress prints or lacquers direct
materials or works in progress, or obtains printing or lacquering services
therefor, in reliance on the estimates for either of the first two Fiscal Months
covered by any such forecast, (ii) DLM purchases during either of such Fiscal
Months Products in volumes lower than the volumes estimated in such forecast
(except to the extent such shortfall in purchasing results from any unexcused
failure by Impress to perform its obligations hereunder) and (iii) Impress has
excess printed or lacquered inventories as a result of the foregoing that are
not used by Impress to produce Products delivered during the two subsequent
Fiscal Months following such two Fiscal Months, then Impress shall have the
right to bill DLM for a working capital penalty equal to the value of the excess
inventory multiplied by Impress’ then current weighted average cost of capital
until such time as excesses in direct materials inventories have been cured;
provided that Impress has given DLM not less than 14 days prior written notice
of any such bill.
          (d) If DLM fails to deliver a monthly forecast under Section 2.2(a) on
a timely basis, Impress shall, until such forecast is delivered, be entitled to
rely on the most recent monthly forecast previously delivered under
Section 2.2(a) (or, in absence thereof, the most recent relevant planning
information provided by DLM hereunder) for purposes of Section 2.2(b) and
Section 2.2(c).
     2.3 Weekly Orders/Short-Term Forecasts
          (a) For each of the DLM Facilities, DLM shall, no later than the next
to last business day of each Calendar Week, deliver to Impress an
order/short-term forecast, in a form mutually agreeable to the parties, setting
forth the volume (in thousands of units or cases) of each Product DLM wishes to
purchase from Impress for the Covered Business Lines at each DLM Facility during
(i) each day of the following Calendar Week and (ii) the second following
Calendar Week as a whole (not broken down by day). DLM shall deliver each
order/short-term forecast to Impress’ representative for the relevant DLM
Facility, as notified by Impress from time to time.
          (b) Impress shall deliver the volumes and types of Products specified
in each order/short-term forecast delivered pursuant to Section 2.3(a).
Notwithstanding the foregoing, Impress shall not be obligated, unless it agrees
otherwise, to deliver during any Calendar Week specified in such
order/short-term forecast a volume of any Product to the extent it exceeds
either (A) Impress’ production capacity for such Calendar Week, as determined in
accordance with Sections 3.1(a) or (b) or (B) 110% of the average of the volumes
of such Product forecast for delivery during such Calendar Week, as specified in
the monthly forecasts delivered during the two most recent Fiscal Months under
Section 2.2(a). Upon receipt of any such order/short-term

3



--------------------------------------------------------------------------------



 



forecast, (y) Impress shall promptly countersign and return such
order/short-term forecast and shall thereby be obligated to deliver the volumes
set forth therein on the days specified or (z) if Impress is unable to sell and
deliver such volumes on such days, Impress shall promptly notify DLM’s
representative at the relevant DLM Facility, as notified by DLM from time to
time, of such inability and the reasons therefor. If Impress so notifies DLM,
the parties shall negotiate in good faith to agree within twenty-four hours on
alternative delivery volumes and timing.
          (c) By delivering an order/short-term forecast pursuant to
Section 2.3(a), DLM shall be obligated to pay for Products specified therein if
Impress delivers such Products or agrees to, and is prepared to, deliver such
Products, but has been notified by DLM to delay delivery pursuant to
Section 2.4; provided however that DLM shall not be so obligated by delivering
such an order/short-term forecast to the extent that (i) (x) a subsequent
order/short-term forecast specifies different volumes for the Calendar Week to
which the previous order/short-term forecast also relates and (y) Impress has
not relied on the previous order/short-term forecast to produce any Products for
delivery during such Calendar Week or (ii) Impress shall not have countersigned
such order/short-term forecast.
          (d) If DLM fails to deliver an order/short-term forecast pursuant to
Section 2.3(a) on a timely basis, Impress shall, until such order/short-term
forecast is delivered, be entitled to rely on the most recent monthly forecast
previously delivered under Section 2.2(a) for purposes of determining the
volumes and types of Products to produce and deliver to DLM during the relevant
periods. DLM shall be obligated to pay for Products specified therein if Impress
delivers such Products, or produces and is prepared to, deliver such Products.
     2.4 Further Notices. Each of the parties shall notify the other promptly of
any event that occurs or circumstance that arises that would make it unable to
sell, deliver or take delivery of any Products that are the subject of a
forecast or order under Article II. DLM shall be entitled, in such a notice, to
request that delivery of Products that it has previously committed to purchase
under Section 2.3(a) be delayed for up to one Fiscal Month.
     2.5 Seasonality and Demand Fluctuations. The parties agree to use
commercially reasonable efforts to manage their respective production schedules,
forecasts, orders and delivery schedules so as to avoid major volume
fluctuations therein, and, should such volume fluctuations be unavoidable, to
revise their production schedules, forecasts, orders and delivery schedules so
as to minimize the negative impact thereof on both of the parties. The parties
recognize that feasibility of such smoothing may be affected by seasonal
variations in demand.
ARTICLE III. CAPACITY AND INVENTORY MAINTENANCE
     3.1 Capacity for Baseline/Historical Volumes.
          (a) Prior to August 14, 2010, Impress shall maintain production
capacity sufficient to allow it to deliver to DLM the baseline volumes (the
“Baseline Volumes”), as set forth in Schedule 4.1, for each Product for each of
the DLM Facilities during each Fiscal Year, it being understood that, if any
Fiscal Year is only a portion of a DLM fiscal year, the Baselines Volumes, as
they relate to such Fiscal Year, shall be pro rated to reflect the number of
days in

4



--------------------------------------------------------------------------------



 



such Fiscal Year as compared to the number of days in the DLM fiscal year in
which such Fiscal Year falls.
          (b) Beginning on August 14, 2010 and continuing through the end of the
Extension Period, Impress will no longer be required to maintain production
capacity based on the Baseline Volumes as set forth in Section 3.1(a) above,
provided that during the Extension Period, Impress shall maintain production
capacity sufficient to allow it to deliver to DLM 10% over Historical Delivery
Volumes (as defined below) consistent with past experience dealing with seasonal
fluctuations in delivery volumes. As used herein, “Historical Delivery Volumes”
shall be determined on January 1 of each year during the Extension Period and
shall mean the average twelve-month delivery volumes for the two Fiscal Years
immediately preceding such January 1 date or as may otherwise be agreed between
the parties from time to time. Schedule 4.1 shows an example calculation of
Historical Delivery Volumes using the 2006 and 2007 Fiscal Year volumes.
          (c) To the extent Impress fails to fulfill its obligations under
Sections 3.1(a) or (b) with respect to a particular DLM Facility and such
failure is reasonably likely to have an adverse effect on DLM’s production
schedule and operations at such DLM Facility, then DLM shall be entitled to
purchase metal cans and ends for use at such DLM Facility from third parties, as
provided in Section 7.2.
          (d) Impress shall use commercially reasonable efforts, given Impress’
obligations as DLM’s exclusive supplier of Products, to provide reasonable
additional production capacity on an as needed basis based on Historical
Delivery Volumes; provided, further that any need to make additional investment
shall be subject to mutual discussion and agreement pursuant to Section 3.2
below.
     3.2 Additional Investments.
          (a) From time to time, DLM may request that Impress make additional
investments at the Impress Facilities to increase its capacity to produce
Products. Impress shall promptly consider any such request and enter in good
faith into negotiations with DLM to reach an agreement with respect to any such
investment, including appropriate revisions to the volume, pricing and other
provisions hereunder, it being understood that, unless the parties agree
otherwise, Impress would earn the Base Return (as defined below) on any such
investment, through the pricing mechanism hereunder or otherwise. “Base Return”
means an annual return on capital employed (i.e. (i) earnings before interest
and taxes (as calculated in accordance with generally accepted accounting
principles in the U.S.) divided by (ii) net fixed assets plus trade receivables
plus inventories minus trade payables) of not less than [**]%* during the first
full year after the related capital project(s) are completed and the planned
improvements resulting therefrom are fully operational, it being understood that
depreciation shall be determined according to the methods set forth on
Schedule 3.2(a) unless the parties agree otherwise. Impress shall have a
commercially reasonable time to make any such additional investments; provided,
however that if DLM immediately requires the additional volume intended to be
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

5



--------------------------------------------------------------------------------



 



addressed by such additional investments, DLM may make interim arrangements with
third parties for such additional volume, but only for such time as Impress
requires to complete the additional investments; provided, further that the
amount of time to complete such additional investments (i) shall not exceed any
timeline agreed upon by the parties for the investment, and (ii) shall in no
case exceed 18 months.
          (b) If (i) the parties fail to agree upon the terms of any such
additional investment for a specified volume after pursuing good faith
negotiations for a period of not less than 60 days and (ii) such additional
investment would be required in order for Impress to have the production
capacity to supply to DLM (a) a volume of any Product for use at such DLM
Facility in excess of Historical Delivery Volumes for such Product at such DLM
Facility during any Fiscal Year, or (b) any volume of new metal can or end
products for use at such DLM Facility, then DLM shall be entitled to purchase
the specified volume of metal cans and ends for use at such DLM Facility from
third parties to the extent necessary to meet its requirements for such volume
of excess or new metal cans and ends that such investment, if made, would have
satisfied.
          (c) Impress shall make such investments at any Impress Facility
serving a particular DLM Facility after consulting DLM as is reasonably
necessary to comply with existing or anticipated environmental, health and
safety requirements. So long as DLM has consented to such investment, which
consent shall not be unreasonably withheld, revisions to the pricing and other
provisions hereunder shall be made so as to provide Impress with a Base Return,
as defined in Section 3.2(a). For the Current Period, DLM shall be responsible
for its Pro Rata Share, as defined below, for any such investments. During the
Extension Period, DLM shall be responsible for its Pro Rata Share solely for
Impress investments in Major Projects, as defined below, in a given calendar
year for any calendar year in which Impress’s total investments in Major
Projects exceeds $[***]*; but in either case only to the extent such investment
is allocable to Products delivered hereunder rather than to metal cans and ends
sold by Impress to third parties. As used herein, a “Major Project” shall be any
investment, or set of investments, in excess of $[***]* undertaken by Impress
that is/are reasonably necessary to comply with a particular environmental,
health and/or safety requirement(s).
          (d) Such investments shall be deemed to include the related start-up
and commissioning costs.
          (e) DLM’s “Pro Rata Share” of an Impress investment (calculated
consistent with the Base Return) shall be based on the utilization for DLM of
the Impress Facility subject to the investment and shall equal the percentage of
the total historical delivery volumes for such Impress Facility that is DLM’s
Historical Delivery Volumes for the Impress Facility for same time period. The
total historical delivery volumes shall be calculated in the same manner as
DLM’s Historical Delivery Volumes shown on Schedule 4.1.
     3.3 Technology Projects. After the execution of this Agreement, the parties
will negotiate in good faith to conclude a Memorandum of Understanding (the “I’m
18 MOU”) on
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

6



--------------------------------------------------------------------------------



 



Impress’ project to produce I’m 18® ends for DLM (the “I’m 18 Project”). Upon
the execution of the I’m 18 MOU, the following will apply.
          (a) Impress shall undertake the I’m 18 Project as described in the
mutually agreed upon I’m 18 MOU that will include the terms set forth in the I’m
18 investment term sheet attached hereto as Annex B.
          (b) As of the Amendment Effective Date and the execution of the I’m 18
MOU, Impress will no longer required to make any further investments or incur
any additional expenses related to the Triple-Fold Ends Technology. DLM shall
continue to license to Impress the exclusive rights to manufacture and sell
triple fold ends in North America or any other territory where DLM requires the
production of triple fold ends or where Impress wishes to commercialize the
Triple Fold Ends Technology (the “Triple Fold End Territory”). As used in this
Agreement, “North America” shall mean the United States, including its
territories and protectorates, and Canada and excluding Mexico and Central
America.
               (i) As of the date hereof, Impress is considered to have met the
requirements of the Full Capacity Date, as defined in the Trademark and
Technology License Agreement. With respect to the exclusive, royalty-bearing,
worldwide (excluding Japan and Korea) license for Triple Fold End Technology,
Impress shall have the right to continue the license for the technology outside
the Triple Fold End Territory and to market and sell the triple fold ends under
the terms of the Trademark and Technology License Agreement.
               (ii) Beginning as of the Amendment Effective Date, in the event
DLM decides that it will no longer support any presently-existing patent in any
territory outside the Triple Fold End Territory where DLM currently maintains a
patent, DLM shall notify Impress in writing thirty (30) days prior to the
discontinuation of such support. During this period, Impress shall have the
option to assume all costs of maintaining the patents for the Triple Fold End
Technology in the territory in question and to continue the license for such
patents in such territory, on a fully-paid, exclusive, and royalty-free basis.
               (iii) To the extent Impress assumes the costs of maintaining the
patents for the Triple Fold End Technology in certain territories under
Section 3.3(b)(ii) above, DLM hereby grants to Impress the right, to be
exercised by Impress at its sole discretion and cost, to prepare, file, and
apply for patent or copyright protection in such territories for patentable
improvements and derivative works arising out of or associated with the Triple
Fold End Technology. Impress shall have the right to choose the counsel of its
choice and, for such improvements or derivative works that are created by
Impress, all such applications shall be filed in Impress’ name. Impress may
choose to file applications for any other improvements or derivative works, but
all such applications shall be filed by Impress in DLM’s and Impress’ name
jointly. At Impress’ reasonable request, DLM shall execute any documents
reasonably requested by Impress to document, register and/or perfect such
interests. DLM hereby gives permission and authority for Impress to initiate a
suit or action for infringement under the patents for the Triple Fold End
Technology in any territory in which Impress has assumed the cost of maintaining
such patents. In the event that Impress determines it will initiate a suit or
action, Impress shall give DLM thirty (30) days advance notice prior to the
filing of any suit or action that such activity is being contemplated. In the
event that an action or suit is commenced by

7



--------------------------------------------------------------------------------



 



Impress, DLM may elect to become a co-plaintiff if necessary to protect any
rights still held by DLM. Each party shall bear its own costs of the suit or
action commenced by Impress and any damages awarded shall be divided between the
parties based on the extent each party was damaged by the infringement;
provided, that if DLM is required to join the action as a co-plaintiff solely
for the protection of Impress’ patent rights, Impress shall reimburse DLM for
its costs in participating in the action.
     3.4 Inventory Maintenance for Finished Goods
          (a) Impress shall use commercially reasonable efforts to maintain at
all times finished goods inventories of each Product for each DLM Facility equal
to 1/52nd of the Baseline Volume (prior to August 14, 2010), at Historical
Delivery Volumes (beginning August 14, 2010), or at such other level as the
parties may agree from time to time.
          (b) Should inventory levels fall below those described in
Section 3.4(a), Impress shall notify DLM, and the parties shall negotiate in
good faith to agree on appropriate and cost-effective measures, including
revising their respective production schedules, to supply DLM with sufficient
volumes of the relevant Products until such time as Impress rebuilds its
inventories.
     3.5 Inventory Storage for Finished Goods. For any DLM Facility that is
served by a co-located Impress Facility, DLM shall provide Impress with the use,
free of charge, of additional storage space, if needed, for finished goods
inventories of Products to the extent such inventories exceed those that Impress
is required to maintain under Section 3.4(a), if such excess inventories build
up (i) at DLM’s request, (ii) as a result of Impress’ agreeing, at DLM’s
request, to deliver Products in volumes in excess of those Impress is otherwise
obligated to deliver hereunder, (iii) DLM’s taking delivery of Products in
volumes that are less than volumes forecast or ordered for the relevant periods
or (iv) DLM’s ordering Products in excess of the pro rata portion of (a) the
Baseline Volumes for the relevant periods (prior to August 14, 2010); and
(b) the Historical Delivery Volumes for the relevant periods (beginning
August 14, 2010). Impress shall not, without DLM’s consent, use more of such
storage space for goods to be sold to third party customers than their pro rata
share of such space based upon the Baseline Volumes (prior to August 14, 2010)
or the Historical Delivery Volumes (beginning August 14, 2010).
     3.6 Bought-In Cans and Ends. To the extent DLM is permitted under this
Agreement to use “bought-in” cans or ends purchased from third parties to
package DLM products manufactured at any DLM Facility, DLM shall have access to
conveyors and other equipment of Impress at the Impress Facility co-located with
such DLM Facility, if any, to the extent necessary to convey such “bought-in”
cans or ends to DLM’s manufacturing equipment at such DLM Facility to the extent
and in the same manner as if the “bought-in” cans were produced by Impress;
provided that (i) such access does not unreasonably interfere with Impress’
operations (unless granting such access is required in order to process cans or
ends that are “bought-in” pursuant to Section 7.2); (ii) Impress shall be
excused from any breach of its obligations hereunder to the extent such breach
results from any interference resulting from granting DLM such access (unless
granting such access is required in order to process cans or ends that are
“bought-in” pursuant to Section 7.2); (iii) DLM shall pay Impress reasonable
charges for storing and handling such “bought-in” cans or ends (unless such cans
or ends are “bought-in” pursuant

8



--------------------------------------------------------------------------------



 



to Section 7.2); (iv) any such “bought-in” cans or ends are clearly identifiable
as products of a third party, rather than of Impress; (v) Impress shall make no
representation or warranty as to, and at no time shall take title to, any such
“bought-in” cans or ends; (vi) Impress shall at no time assume the risk of loss
of any such “bought-in” cans or ends (unless such cans or ends are “bought-in”
pursuant to Section 7.2 or are lost or damaged as a result of Impress’ gross
negligence or willful misconduct); and (vii) DLM shall indemnify Impress for,
and hold Impress harmless against, any losses, liabilities, claims, damages,
costs or expenses, including reasonable attorney’s fees (collectively, “Losses”)
in respect of any consumer and customer claims for personal injury, death or
property or other damages resulting from granting DLM such access, except to the
extent such Losses are a result of Impress’ gross negligence or willful
misconduct.
ARTICLE IV. PRICING, INVOICING, PAYMENT AND ADJUSTMENTS
     4.1 Pricing, Invoicing and Payment.
          (a) For each one thousand units or cases of a Product delivered
hereunder for use at a particular DLM Facility, DLM shall pay Impress the
applicable product price (the “Product Price”) for such Product, as indicated,
at the time of delivery, on Schedule 4.1.
          (b) For each of the DLM Facilities, Impress shall prepare and deliver
to DLM an invoice for all Products delivered during each Calendar Week (such
Calendar Week, the “Delivery Week”). Impress shall deliver each invoice on the
first business day of the Calendar Week following the Delivery Week and shall
set forth in reasonable detail the calculation of such aggregate price,
including the following: (i) the relevant DLM Facility; (ii) each Product
delivered hereunder during such Delivery Week for use at such DLM Facility;
(iii) the volume (in thousands of units) of such Product so delivered; (iv) the
unit of measure for such Product; (v) the amount owed by DLM for such Products
pursuant to this Section 4.1 and (vi) all sales, value added and other taxes.
          (c) No later than the seventh business day after any invoice is
received, DLM shall, absent manifest error, pay Impress the amount shown as
owing to Impress on the relevant invoice less (i) any amounts agreed by Impress
to be payable to DLM and (ii) any amounts determined to be due and payable to
DLM pursuant to any judicial or arbitral award; provided however that, for each
day that Impress delays in delivering any invoice that is due, DLM shall be
entitled to delay making payment without accruing any interest under
Section 14.2.
     4.2 Fiscal Year 2009 Price Adjustment. There shall be a one-time permanent
adjustment (as described in this Section 4.2) of Product Prices effective as of
May 1, 2008. The adjustment shall be calculated such that there is a net $[***]*
increase in total invoice amounts charged by Impress for the following 12 month
period (the “Target Increase”). The Target Increase will be allocated to DLM’s
two product lines, subject to the agreement of the parties, with approximately
[**]* of the increase being allocated to the pet food line of products and
approximately [**]* of the increase being allocated to the seafood line of
products and shall be allocated based upon the average volumes for the two
Fiscal Years ended April 30, 2007 and
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

9



--------------------------------------------------------------------------------



 



April 30, 2008 (a sample allocation is set forth in Schedule 4.2 using average
volumes for the two Fiscal Years ended April 30, 2006 and April 30, 2007 for
example purposes only). As of May 1, 2008 and continuing through the end of the
Current Period, DLM shall receive a corresponding credit equal to the amounts
actually collected by Impress attributable to the price adjustment described
above toward the year end profit and fixed overhead settlement process.
     4.3 Periodic Adjustments to Product Prices and Pricing Model.
          (a) The Product Prices and the supporting methodology for calculating
the Product Prices shall be based on the Fiscal Year 2008 price calculation (the
“Pricing Model”). The Pricing Model shall be modified as promptly as practicable
to reflect known changes in the direct materials costs incurred or to be
incurred by Impress in manufacturing Products hereunder (taking into account the
costs of direct materials to Impress, including the costs of delivery and
storage, the timing of such costs and other relevant factors). Beginning May 1,
2009, and continuing though the end of the Extension Period, coatings, compounds
and other similar materials costs shall be included under the [**]* price
adjustment process described in Section 4.4(a)(ii) below. An electronic copy of
the Pricing Model current as of the Amendment Effective Date shall be held by
counsel for each party to preserve the original version.
          (b) Beginning January 1, 2008 and as of January 1 of each year
thereafter through the Extension Period, the Product Prices to DLM shall be
adjusted to reflect the actual metal cost adjustment from the previous year and
the projected price adjustment for the current year, subject to any other
agreements the parties may have with regard to such adjustments.
          (c) The parties will continue to pursue the cost savings projects
(each, a “Cost Savings Project”) that are described in Schedule 4.3(c). In
evaluating other potential Cost Savings Projects, the parties will apply
criteria that are mutually agreeable to the parties to determine whether a Cost
Savings Project will be pursued; provided that Cost Savings Projects that are
projected to produce a savings of less than $[***]* pursuant to the agreed
criteria shall be pursued at the sole discretion of Impress. Each Cost Savings
Project will be pursued and implemented in accordance with the Project Plan
therefor, the Product Prices and supporting Pricing Model shall be modified to
give effect to the following principles: (i) modifications to the Product Prices
and supporting Pricing Model to be made upon completion of Cost Savings Projects
that are designed to result in savings in metal costs reflect (A) first, the
receipt by Impress of the Base Return with respect to any investments made by
Impress in connection with such Cost Savings Project and (B) second, a
pass-through to DLM of [**]%* of any further savings (net of any increased costs
necessary to yield such savings) in metal costs expected to result from such
Cost Savings Project and (ii) modifications to the Product Prices and supporting
Pricing Model to be made upon completion of other Cost Savings Projects reflect
(C) first, the receipt by Impress of the Base Return with respect to any
investments made by Impress in connection with such Cost Savings Project and
(D) second, a pass-through to DLM of [**]%* of any further cost savings (net of
any increased costs necessary to yield such savings) expected to result from
such Cost Savings Project; provided however that no such modifications shall be
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

10



--------------------------------------------------------------------------------



 



required to the extent that the effect of any Cost Savings Project has been
reflected in the Product Prices set forth in Schedule 4.1 as of the date hereof.
     4.4 Annual Adjustments to Product Prices and Pricing Model. Not less than
30 days prior to the end of each Fiscal Year, each of the parties may propose,
by notice to the other, modifications to the Product Prices and the supporting
Pricing Model. Such modifications shall be made to the extent they reflect
changes in the indexes described below; provided that the following conditions
shall apply:
          (a) “Direct Labor Cost,” “Variable Overhead Cost,” “Fixed Overhead
Cost” and “Shared Services Cost,” as referenced in the Pricing Model, for a
particular Product shall be calculated based upon the percentage change in:
(i) the [**]*, as demonstrated by the Pricing Model described in Section 4.3(a)
and (ii) the [**]*, as demonstrated by the Pricing Model described in Section
4.3(a), each index as published by the U.S. Department of Labor, Bureau of Labor
Statistics. Any modifications to the hourly labor costs for the Samoa Impress
Facility shall be determined based on the allowed wage increases published by
the Samoa Wage Board or by wage increases otherwise required by law; provided
that unless the parties otherwise agree, modifications to the depreciation
component of “Fixed Overhead Cost” shall also be made based upon the annual
percentage change in the [**]* described above. The percentage change in the
Indexes (as defined below) from the end of March of the preceding Fiscal Year to
the end of March of the immediately concluded Fiscal Year shall be applied to
the prices for the immediately following Fiscal Year. As used herein, the
“Indexes” shall mean the [**]*, the [**]* and, as applicable for Samoa, the
allowed wage increases published by the Samoa Wage Board or by wage increases
otherwise required by law;
          (b) “Profit Element to Impress,” as referenced in the Pricing Model,
for a particular Product shall be increased or decreased by applying the
weighted average percentage change in the conversion cost elements (“Direct
Labor Cost,” “Variable Overhead Cost,” “Fixed Overhead Cost,” and “SG&A Cost”)
of such Product. The Pricing Model described in Section 4.3(a) demonstrates the
calculation of the adjustment to the Profit Element to Impress;
          (c) The parties have agreed that in order to simplify the
administration and negotiation of the “Fixed Overhead Cost,” “Shared Services
Cost” and “SG&A Cost” as each is referenced in the Pricing Model, at an Impress
Facility, the applicable dollar amounts and allocation percentages will be
frozen at the FY03 levels as demonstrated by the Pricing Model described in
Section 4.3(a). Any changes to the “Fixed Overhead Cost,” “Shared Services Cost”
and “SG&A Cost” will only occur to the extent that there are changes to the
indexes set forth above;
          (d) Cost factors within the various cost factor categories listed
above may be reallocated among such categories to reflect the actual sources of
such cost factors;
          (e) The parties shall maintain a policy of “open book” or “full cost
transparency” on pricing, which shall entitle DLM, on reasonable notice, to have
full access to
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

11



--------------------------------------------------------------------------------



 



all relevant performance and cost data relating to coatings, compounds and other
similar materials costs through April 30, 2009, subject to (i) any obligation of
Impress to maintain confidentially the identity of any other Impress customer or
customers to which such data relates and (ii) any applicable law that would bar
or limit such policy;
          (f) As of the end of the Current Period and continuing through the
Extension Period, Impress shall no longer be eligible to receive a guaranteed
profit or fixed overhead recovery from DLM.
The Pricing Model demonstrates the foregoing adjustments and those described in
Section 4.3 are intended to be made. Any adjustment made pursuant to this
Section 4.4 shall apply for Products delivered during the following Fiscal Year.
     4.5 Annual Net Adjusting Payment. The parties have agreed that the
obligations under this Section 4.5 as well and those set forth in Sections 4.11
and 4.12 will terminate at the end of the Current Period and neither party will
be obliged to make additional payments subject to any volume commitments during
the Extension Period.
For the balance of the Current Period,
          (a) After the end of each Fiscal Year, Impress shall deliver to DLM a
statement showing estimates of each of the payments described in Section 4.5(d),
Section 4.5(e), Section 4.5(f) and Section 4.5(g) and the estimated net payment,
due to the applicable party, resulting from the aggregation of all such
payments. Such net payment shall be due seven (7) days after the delivery of
such estimate statement. Should DLM disagree with Impress’ calculation of such
net payment, DLM shall so notify Impress and the parties shall appoint
representatives to form a working group to agree on a calculation that is
mutually acceptable to the parties. If a notice delivered hereunder shows a net
payment owing to Impress, DLM shall, pending such an agreement, be entitled to
withhold the disputed portion of such payment.
          (b) Following the end of such Fiscal Year, an adjusting payment shall
be made to reconcile the estimated figures used to calculate the net payment due
under Section 4.5(a) to the actual figures that would have been used to
calculate such amount had such calculation taken place after the end of such
Fiscal Year unless such amount would not exceed $[***]*.
          (c) If, during any Fiscal Year, the volume of a particular Product
delivered for use at a particular DLM Facility exceeds the Baseline Volume
therefor, then Impress shall pay a rebate to DLM, subject to Section 4.5(a) and
Section 4.5(b), in an amount equal to: the product of (i) the difference (in
thousands of units or cases) between such volume and the Baseline Volume (such
difference the “Annual Volume Excess”) and (ii) difference between (A) the
Product Price for such Product and (B) the sum of the (1) “Metal Cost,” (2)
“Other Direct Materials Cost,” (3) “Direct Labor Cost,” (4) “Variable Overhead
Cost”, (5) “Internal Freight Cost” and (6) “Profit Element to Impress” for such
Product, each as referenced in the Pricing
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

12



--------------------------------------------------------------------------------



 



Model; provided however that, in the event that (i) such volume exceeds the
Baseline Volume by more than [**]%* and (ii) Impress incurs reasonable and
demonstrable fixed costs in excess of those it would have incurred had it
delivered such Baseline Volume during such Fiscal Year, then such amount shall
be reduced by an amount sufficient to compensate for fixed costs not otherwise
recovered through payments under Section 4.1 for Products delivered during such
Fiscal Year.
          (d) If, during any Fiscal Year, the volume of a particular Product
delivered for use at a particular DLM Facility (or, if none were delivered, for
which a Baseline Volume is set forth in Section 4.1) falls below the Baseline
Volume therefor, then DLM shall pay Impress, subject to Section 4.5(a) and
Section 4.5(b), an amount equal to: the product of (i) the difference (in
thousands of units or cases) between the Baseline Volume and such volume (such
difference the “Annual Volume Shortfall”) and (ii) the “Fixed Overhead Cost,”
“Shared Services Cost” and “SG&A Cost” for such Product, each as referenced in
the Pricing Model; provided however that, in the event that such volume falls
below the Baseline Volume by more than [**]%*, such amount shall be adjusted to
reflect savings in fixed costs to Impress resulting from measures agreed upon by
the parties.
          (e) In the event that the actual metal cost to Impress (including the
costs of delivery and storage, the timing of such costs and other relevant
factors), as incurred pursuant to Section 5.1, in producing Products delivered
hereunder during any Fiscal Year, differs from the amount invoiced by Impress
during such year in respect of the “Metal Cost,” as referenced in the Pricing
Model, of such Products, then an adjusting payment shall be made to reconcile
such actual metal cost to such invoiced amount, subject to the calculation of
Product Prices set forth in Section 4.3(b).
          (f) If, during any Fiscal Year during the Current Term after the first
five Fiscal Years of the Current Term, (i) the aggregate amount of all Annual
Excess Profits (as defined below) for such Fiscal Year exceeds (ii) the
aggregate amount of all Annual Profit Shortfalls (as defined below) for such
Fiscal Year, then, subject to Section 4.5(a) and 4.5(b), Impress shall pay DLM
such excess up to $[***]* of any such excess plus [**]%* of any portion of such
excess over $[***]*. “Annual Excess Profit,” for each of the Products delivered
at each of the Facilities hereunder during any Fiscal Year, means the product of
(i) the Annual Volume Excess, if any, for such Product and (ii) the “Profit
Element to Impress” for such Product, as referenced in the Pricing Model.
“Annual Profit Shortfall,” for each of the Products delivered at each of the
Facilities (or, if none were delivered, for which a Baseline Volume is set forth
in Section 4.1) hereunder during any Fiscal Year, means the product of (i) the
sum of (A) the Annual Volume Shortfall, if any, and (B) the Aggregate Volume
Reduction (as defined below), if any, for such Product and (ii) the “Profit
Element to Impress” for such Product, as referenced in the Pricing Model.
“Aggregate Volume Reduction,” for any Product delivered at any of the
Facilities, means, as of any particular time, the sum of all reductions in the
Baseline Volume of such Product made under this Agreement up to and including
such time (including as a result of a Volume Reduction or Facility Shutdown but
excluding as a result of any Volume Transfer).
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

13



--------------------------------------------------------------------------------



 



          (g) If, during any Fiscal Year during the Current Term after the first
five Fiscal Years of the Current Term, (i) the aggregate amount of all Annual
Profit Shortfalls for such Fiscal Year exceeds (ii) the aggregate amount of all
Annual Excess Profits for such Fiscal Year, then, subject to Section 4.5(a) and
4.5(b), DLM shall pay Impress such excess up to $[***]* plus [**]%* of the
portion of such excess over $[***]*.
          (h) Not later than the last day of June, September, December and March
of each Fiscal Year, Impress shall deliver to DLM an estimate of the net payment
that it expects to be due under this Section 4.5 in respect of such Fiscal Year
(including an estimate of any amount in respect of Section 4.5(c)).
     4.6 Certain Pricing Matters. As of the Amendment Effective Date, DLM shall
be eligible for certain pricing adjustments described in this Section 4.6
(“Adjusted Pricing”) in situations where (i) an Impress Facility or Facilities
located in North America manufactures and sells Products, for use by a third
party customer of Impress to package wet pet food and/or seafood to be delivered
in North America, American Samoa, Puerto Rico, or any other location where DLM
sells at least [***]* DLM products in the Covered Business Lines packaged in
such Products annually (each a “Pricing Territory”) (a “Third Party Customer”),
and such Products sold to the Third Party Customer are used by the Third Party
Customer to package wet pet food and/or seafood and perform the same
functionality and performance as the Products sold to DLM, and (ii) the sale of
such Products to the Third Party Customer results in the Third Party Customer
having an Advantage (as define below). In such situations, Impress shall
(1) promptly adjust its Product Prices charged to DLM for Products qualifying
for Adjusted Pricing hereunder and used to package wet pet food and/or seafood
to be delivered in the respective Pricing Territory to a level where the Third
Party Customer no longer has an advantage (“Advantage”), (2) continue to charge
DLM the adjusted price for so long as Impress continues to sell the Products to
the Third Party Customer for use to package wet pet food and/or seafood at the
adjusted price and, for Pricing Territories outside of North America, DLM
continues to sell at least [***]* DLM products in the Covered Business Lines
packaged in such Products annually, and (3) pay to DLM the amount of
reimbursement, determined by the DLM Auditor (as defined below), within thirty
(30) days from the date the Advantage is discovered and the amount of the
reimbursement is determined.
          (a) The Advantage shall be determined by comparing the total value of
all Products sold to a Third Party Customer for use in packaging wet pet food
and/or seafood during a relevant twelve month period to be delivered in a
Pricing Territory at the Third Party Customer prices (excluding shipping and
delivery costs) to the value of all Products sold to the Third Party Customer
for use in packaging wet pet food and/or seafood during such period in such
Pricing Territory at DLM prices (excluding shipping and delivery costs). DLM
prices for this purpose will be its net price (taking into account all rebates,
including rebates to which DLM may be entitled in other agreements the parties
may have with regard to costs related to the Products). For purposes of
calculating the Advantage with respect to Products to be used to package
seafood, Impress shall have a $[***]* allowance to offset a potential Advantage
when calculating the value of such Products sold to a Third Party Customer.
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

14



--------------------------------------------------------------------------------



 



          (b) Subject to its confidentiality obligations, and during regular
business hours, DLM shall have the right to request an audit annually to confirm
compliance with this Section 4.6. If DLM desires an audit, DLM shall notify
Impress in writing and the parties will select a mutually acceptable third party
auditor (the “DLM Auditor”) to perform a confidential audit. The DLM Auditor
shall prepare and deliver to both Impress and DLM concurrently a written report
that states whether any Third Party Customer enjoyed an Advantage and the period
of time in which the Advantage was enjoyed. DLM may exercise its right to
conduct an audit anytime after it learns of or suspects a potential price issue.
Any audit requested by DLM may cover a period of only two (2) fiscal years. If
upon completion of the audit it is determined that no Third Party Customer
enjoyed an Advantage, DLM shall pay the cost of the audit; if however, it is
determined that a Third Party Customer did enjoy an Advantage (inclusive of the
$[***]* allowance in Section 4.6(b) above), Impress shall pay the cost of the
audit.
          (c) The Adjusted Pricing requirements shall not be applicable in
situations where (i) Products are sold at DLM’s request pursuant to
Section 14.14 below, (ii) specific pricing is requested by DLM outside of normal
market conditions, as mutually agreed to fall outside this Section 4.6; or
(iii) pricing in question is for Products that (A) have been rejected by DLM;
(B) are obsolete; (C) are “Secondary Goods” (as defined below); or (D)(1) have
been produced by Impress for another customer; (2) are not being purchased by
such other customer; and (3) are sold by Impress to a third party at a
discounted price as “slow moving” inventory. Before selling obsolete or “slow
moving” inventory to a third party at discounted prices, Impress must have first
offered such obsolete or “slow moving” inventory to DLM at such discounted price
and DLM must have expressly declined such offer or otherwise have failed to
respond within seven (7) business days of receipt of Impress’ offer. If market
conditions change significantly from those existing at the time this Agreement
is executed, the parties may meet and agree on appropriate adjustments to this
Section 4.6. As used herein, “Secondary Goods” shall mean Products manufactured
by Impress which, after quality assurance testing in the normal course, are
determined by Impress in good faith to not meet customer specifications.
          (d) In the event that DLM sells or transfers all, or significantly all
of its assets and business relating to the seafood Covered Business Line (the
“Seafood Covered Business Line”) to a purchaser or transferee of the Seafood
Covered Business Line (the “Seafood Purchaser”), Section 4.6, except for this
subsection (d), shall be deemed to be deleted from the Agreement that is
assigned to the Seafood Purchaser and shall not at any time thereafter apply to
the Products sold to the Seafood Purchaser as part of the Seafood Covered
Business Line. The sale or transfer of the Seafood Business Lines shall have no
effect upon the applicability of this Section 4.6 to the Products sold to DLM
under the Covered Business Line retained by DLM, and this Section 4.6 shall
continue to apply in its entirety to the retained Covered Business Line.
     4.7 Annual Inventory Adjusting Payments. Except as the parties otherwise
mutually agree, at the end of each Fiscal Year, Impress shall revalue its
inventories of direct materials and works-in progress, other than metal
inventories, that it expects to use in the manufacture of Products and its
inventories of finished Products, in each case such that the new values of such
inventories (valued on a standard cost basis consistent with past practice
excluding any variance
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

15



--------------------------------------------------------------------------------



 



adjustments) are consistent with the Product Prices and for Products and the
supporting Pricing Model therefore, as in effect following the application of
Section 4.4 to modify the Product Prices for the upcoming Fiscal Year. An
adjusting payment equal to the difference between the net value of such
inventories prior to such revaluation and the net value of such inventories
following such revaluation shall be paid within 30 days after the date of such
revaluation (by DLM if the revaluation results in a decrease, and by Impress if
the revaluation results in an increase).
     4.8 Periodic Cost Reimbursement. DLM shall reimburse Impress at cost for
any additional costs it incurs that are not otherwise reflected in the Product
Prices (e.g., transportation costs between Impress Facilities and DLM Facilities
due to capacity imbalances and additional external warehousing costs); provided
that DLM has authorized Impress to incur such costs. Any such reimbursement
shall be reflected in an invoice delivered under Section 4.1(b) after such costs
are so incurred.
     4.9 Pricing for New Products. From time to time, the parties may wish to
amend, modify or supplement this Agreement so as to provide for the supply of
new products (except as otherwise specifically provided under Section 9.3 below
with respect to “New Products” as defined therein) and on the terms and
conditions hereunder. Unless the parties agree otherwise, the price of any such
new product (i) shall initially be set so as to yield a profit margin of [**]%*
to Impress (not taking into account any costs that are categorized under “Shared
Services Cost” as referenced in the Pricing Model), (ii) shall be broken down
and specified in a manner consistent with the Pricing Model and (iii) shall be
further modified pursuant to the other sections of this Article IV.
     4.10 Baseline Volumes. The Baseline Volumes for the Initial Term shall be
set forth in Schedule 4.1 attached hereto.
     4.11 Adjustments to Baseline Volumes for Volume Transfers. Prior to
August 14, 2010, at the request of DLM, (i) the Baseline Volumes of Products to
be delivered at a particular DLM Facility (the “Transferor Facility”) shall be
reduced and (ii) the Baseline Volumes of Products to be delivered at one or more
of the other DLM Facilities (each, a “Transferee Facility”) hereunder shall be
increased (such reduction and increase together, the “Volume Transfer”);
provided that (i) the Impress Facility serving the Transferee Facility has, or
the Impress Facilities serving the respective Transferee Facilities have, as the
case may be, the production and storage capacity to produce such increased
volume or volumes, as the case may be, or, if such capacity is not available,
Impress agrees in accordance with Section 3.2 to make the investments necessary
to obtain such capacity and DLM and Impress agree on a reasonable time frame for
implementing the relevant Volume Transfer; (ii) DLM reimburses Impress for any
out-of-pocket costs incurred in connection with such Volume Transfer, including
closure and severance costs, equipment transfer and any reinstallation and
start-up costs (including any inventory-building costs); (iii) any reduction in
the Baseline Volumes to be delivered at the Transferor Facility in connection
with any such Volume Transfer is offset by a corresponding increase or
corresponding increases in the Baseline Volumes to be delivered at the
Transferee
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

16



--------------------------------------------------------------------------------



 



Facility or Transferee Facilities, as the case may be, in connection with any
such Volume Transfer; (iv) DLM reimburses Impress for any net book value loss
(after taking into account any resale value) in connection with the sale of
redundant equipment, except that, for any particular piece of equipment the net
book value loss (after taking into account any resale value) of which is greater
than $[***]*, DLM shall only reimburse Impress for the net present value of any
future depreciation expense (reduced proportionately for any resale value) that
would otherwise have been recognized by Impress in the absence of such loss
(using a discount rate of [**]%* unless such rate is manifestly inappropriate or
as otherwise agreed by the parties); (v) such Volume Transfer is in response to
a shift in production among the Facilities (including as the result of an Event
of Force Majeure), which shift DLM intends in good faith at the time to be
permanent; and (vi) DLM provides Impress sufficient notice of any such Volume
Transfer, which shall not be less than six months, and the parties agree on a
commercially reasonable plan for implementing such Volume Transfer, including
the timing thereof. Schedule 4.1 shall be modified as necessary to reflect
changes in the Baseline Volumes and Product Prices resulting from any such
Volume Transfer. The payments due under Section 4.5(c) shall be modified as
necessary to reflect changes in operations at the Impress Facilities serving the
DLM Facilities involved in any such Volume Transfer that result from such Volume
Transfer and are reasonably likely to affect the amount of Metal Cost Savings or
savings in respect of any Cost Savings Projects.
     4.12 Adjustments to Baseline Volumes for Volume Reductions. Prior to
August 14, 2010, at the request of DLM, the Baseline Volumes of Products to be
delivered at a particular DLM Facility (the “Reducing Facility”) shall be
reduced (such reduction, the “Volume Reduction”); provided that (i) DLM
reimburses Impress for any out-of-pocket costs incurred in connection with such
Volume Reduction, including closure and severance costs, equipment transfer and
any reinstallation and start-up costs (including any inventory-building costs);
(ii) DLM reimburses Impress for any net book value loss (after taking into
account any resale value) in connection with the sale of redundant equipment,
except that, for any particular piece of equipment the net book value loss
(after taking into account any resale value) of which is greater than $[***]*,
DLM shall only reimburse Impress for the net present value of any future
depreciation expense (reduced proportionately for any resale value) that would
otherwise have been recognized by Impress in the absence of such loss (using a
discount rate of [**]%* unless such rate is manifestly inappropriate or as
otherwise agreed by the parties); (iii) such Volume Reduction is in response to
a decrease in production at the Reducing Facility (including as the result of an
Event of Force Majeure), which reduction DLM intends in good faith at the time
to be permanent; and (iv) DLM provides Impress sufficient notice of any such
Volume Reduction, which shall not be less than six months, and the parties agree
on a commercially reasonable plan for implementing such Volume Reduction,
including the timing thereof. Schedule 4.1 shall be modified as necessary to
reflect changes in the Baseline Volumes and Product Prices resulting from any
such Volume Reduction. The payments due under Section 4.5(d) shall be modified
as necessary to reflect changes in operations at any Impress Facility serving
the Reducing Facility that result from any such Volume Reduction and are
reasonably likely to affect the amount of Metal Cost Savings or savings in
respect of any Cost Savings Projects.
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

17



--------------------------------------------------------------------------------



 



     4.13 DLM Facility Shutdown. In the event that (i) any Facility lease (or,
in the case of the Terminal Island Facility, the real estate permits granted by
the Harbor Commission) of DLM expires or is terminated or withdrawn prior to the
end of the term of this Agreement (unless such termination or withdrawal results
from any breach by Impress of any Lease and Services Agreement); (ii) DLM
violates the terms of any such lease (or, in the case of the Terminal Island
Facility, permit) in a manner that results in any landlord or governmental
authority evicting or ordering the eviction of DLM or Impress from the premises
subject to any Lease and Services Agreement; or (iii) any damage or destruction
to any of the premises that are subject to any Lease and Services Agreement
occurs, which damage materially interferes with the conduct of the Business by
Impress at such premises, and DLM does not rebuild, repair or restore such
premises, as required by such Lease and Services Agreement, within a reasonable
period of time, then (x) a “DLM Facility Shutdown” with respect to the DLM
Facility located on such Premises shall be deemed to have occurred, (y) the
parties shall have no further supply or purchase obligations with respect to
Products purchased for use at such DLM Facility and (z) DLM shall reimburse
Impress for (A) any out-of-pocket costs incurred in connection with such
termination, including closure and severance costs, equipment transfer and any
reinstallation and start-up costs (including any inventory-building costs),
(B) any net book value loss (after taking into account any resale value) in
connection with the sale of redundant equipment, except that, for any particular
piece of equipment the net book value loss (after taking into account any resale
value) of which is greater than $[***]*, DLM shall only reimburse Impress for
the net present value of any future depreciation expense (reduced
proportionately for any resale value) that would otherwise have been recognized
by Impress in the absence of such loss (using a discount rate of [**]%* unless
such rate is manifestly inappropriate or as otherwise agreed by the parties) and
(C) in the case of a DLM Facility Shutdown resulting from events described in
clauses (ii) only, the net present value of any lost profits on sales to third
party customers that result from such DLM Facility Shutdown. The payments due
under Section 4.5(d) shall be modified as necessary to reflect any DLM Facility
Shutdown that is reasonably likely to affect the amount of Metal Cost Savings or
savings in respect of any Cost Savings Projects. Notwithstanding the above, as
of the beginning of the Extension Period, DLM may elect to shut down any of the
DLM Facilities upon 12 months prior written notice to Impress without being
responsible for any of the payments or reimbursements payable to Impress under
this Section 4.13; provided that DLM shall reimburse Impress for any remaining
inventory as of date of the DLM Facility Shutdown.
     4.14 Terminal Island Facility. The sublease of the Terminal Island Facility
to Impress by DLM shall terminate effective at the end of the Current Period.
The parties will work together in good faith to negotiate for an agreement
whereby both of the parties may remain on the Terminal Island property as long
as possible. As long as is legally and commercially feasible to do so, the
parties will attempt to negotiate on a mutually agreeable arrangement that may
include a direct relationship between Impress and the Port of Los Angeles. If at
any time after the end of the Current Period, the Port of Los Angeles decides,
despite the good faith efforts of the parties as described in this Section 4.14,
that the real estate permit for the parties to remain on Terminal Island will be
modified in any way, each party will be responsible for its own
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

18



--------------------------------------------------------------------------------



 



relocation or other costs described in Section 4.13(z) above. Notwithstanding
anything to the contrary herein, if DLM (i) requires Impress to leave the
subleased property despite the Port of Los Angeles allowing both parties to
remain with no material change to the real estate permit with respect to the
space currently occupied by the parties; or (ii) lobbies to remove Impress from
Terminal Island, then DLM shall reimburse Impress for the costs, expenses and
losses as set forth in Section 4.13(z)(A), (B) and (C).
     4.15 Puerto Rico Facility. The Puerto Rico sublease shall terminate
effective at the end of the Current Period. Impress will be responsible for
renegotiating its own lease arrangement with PRIDCO.
     4.16 Bloomsburg Facility and American Samoa Facility. The leases for the
Bloomsburg Facility and the American Samoa Facility shall be renewed as
described in the amendments to those respective sublease and services agreements
attached hereto as Annex C and Annex D.
     4.17 DLM Facility Relocations Within North America.
          (a) In the event DLM relocates all or part of the cannery function of
either, or both, of the wet pet food or seafood business of one of the DLM
Facilities to another facility within North America then DLM shall continue to
purchase Products for such Relocated North American Facility (as further defined
below) from Impress under the terms and conditions of this Agreement, and all
amendments, modifications and other agreements related thereto, provided that
DLM shall be responsible for any additional transportation costs incurred by
Impress to deliver the Products from the Impress Facility to the Relocated North
American Facility. As used herein a “Relocated North American Facility” shall
mean a facility within North America to which cannery functions for the Products
have been relocated from one of the DLM Facilities.
          (b) In the event DLM builds, contracts with, opens or acquires a new
cannery within North America for the packaging of wet pet food and/or seafood
products (a “New North American Facility”), and then delivery volumes at a DLM
Facility subsequently decline (as compared against Historical Delivery Volumes
as of the time such New North American Facility becomes operational) then, for
so long as, and to the extent, the delivery volume lost at a DLM Facility exists
at a New North American Facility, such delivery volume at the New North American
Facility shall be deemed delivery volume to a Relocated North American Facility
under Section 4.17(a) and DLM shall purchase from Impress Products to fulfill
such delivery volume at the New North American Facility according to the terms
and conditions set forth in this Section 4.17(a). DLM shall track and allocate
volume between DLM Facilities and New North American Facilities hereunder on an
ongoing basis, subject to annual reconciliations to take place at the end of
each Fiscal Year. With respect to volumes at the New North American Facility
that represent growth in a Covered Business Line above Historical Delivery
Volumes as described above, Impress shall have the same right to negotiate for
the supply of Products as described in Section 4.18 below. In the event any
volume of Products are relocated outside of North America and are subsequently
returned to North America, the Historical Delivery Volume as of the date the
volume was initially relocated shall be used to determine Impress’ entitlement
to the returned North American volume hereunder.

19



--------------------------------------------------------------------------------



 



          (c) Upon Impress’ request, DLM shall provide a written certification
of the total volumes of metal cans and ends used for packaging in the Covered
Business Lines at a New North American Facility hereunder. Subject to its
confidentiality obligations, and during regular business hours, Impress shall
have the right to request an audit annually to confirm DLM’s certification of
total volumes and its compliance with the terms of this Section 4.17. If Impress
desires an audit, Impress shall notify DLM in writing and the parties will
select a mutually acceptable third party auditor (the “Impress Auditor”) to
perform a confidential audit. The Impress Auditor shall prepare and deliver to
both Impress and DLM concurrently a written report that states the total volume
of metal cans and ends used for packaging in the Covered Business Lines at a New
North American Facility hereunder and whether DLM has complied with its
obligations under this Section 4.17. Any audit requested by Impress may cover a
period of only two (2) fiscal years. If upon completion of the audit it is
determined that DLM is in compliance with this Section 4.17, Impress shall pay
the cost of the audit; if however, it is determined that DLM is not in
compliance with this Section 4.17 and such noncompliance had a negative effect
on Impress of more than five percent (5%) of Historical Delivery Volumes for the
audited Products, DLM shall pay the cost of the audit.
          (d) Notwithstanding anything herein to the contrary, DLM’s agreement
to purchase its requirements of Products as set forth in this Agreement shall
not include the requirements of any company or other entity acquired by DLM
subsequent to the date hereof (an “Acquired Company”) where (i) the Acquired
Company has a preexisting obligation to purchase its metal packaging products
within North America, under the terms of a separate agreement, from a supplier
other than Impress (the “Assumed Agreement”), (ii) DLM is required to assume the
obligations of the Assumed Agreement, and (iii) the Assumed Agreement cannot be
terminated without breaching the terms thereof and DLM may continue to use such
other supplier under such Assumed Agreement without extension. Upon the
expiration or termination of an Assumed Agreement, Impress shall have the right
to supply Products to such new facility or facilities as a New North American
Facility as determined and described in Section 4.17(b) above where the
acquisition of the Acquired Company resulted in a reduction in delivery volumes
at a DLM Facility (as compared against Historical Delivery Volumes as of the
time of such acquisition).
     4.18 DLM Facility Relocations Outside of North America and New Facilities.
In the event DLM closes or relocates all or part of the cannery function of
either the wet pet food or seafood business of one of the DLM Facilities (other
than to a third party co-packer) to a facility outside of North America or DLM
otherwise builds, contracts with, opens or acquires a new cannery for the
packaging of either the wet pet food or seafood products that is not a Relocated
North American Facility, Impress shall have the right to negotiate, for the
right to supply Products to such new facility or facilities on terms to be
mutually agreed subject to the following conditions:
          (a) In the event that DLM shall receive a competitive offer for
business at either (i) a facility outside North America to which cannery
functions for the Products have been relocated from one of the DLM Facilities,
or (ii) a facility in which new (non-relocated/non-replacement) cannery
functions for the Products will be operated (each a “New Facility”), and

20



--------------------------------------------------------------------------------



 



such competitive offer reflects a product pricing differential greater than
[**]*, Impress shall have the right to match the competitive offer within thirty
(30) days of receipt of written notice of such offer from DLM and DLM shall
award Impress the business at the New Facility if Impress matches the pricing,
term and other material terms and conditions of such competitive offer. If the
competitive offer represents a pricing differential of [**]* or less, DLM shall
award the business at the New Facility to Impress. Notwithstanding anything to
the contrary above, Impress shall have a commercially reasonable time to make
any additional investments that may be required to supply such New Facility;
provided, however that the amount of time to complete such additional
investments shall not exceed eighteen (18) months from the date of formal
agreement between the parties or other timeline as mutually agreed upon by the
parties for the investment. During such investment period, and if DLM requires
Products prior to the completion of Impress’ investment, the parties shall
(1) work together to obtain the necessary Products from the lowest cost and most
practical source and (2) share equally the additional cost of such Products
provided by Impress to the extent the cost exceeds the price proposed by Impress
above. If Impress is unable to finish the required investments and provide
Products to DLM by the end of either 18 months or such other time agreed to by
the parties, Impress shall have sole responsibility, after such eighteen
(18) month period or such other time agreed to by the parties, for the
additional cost of obtaining such Products from an alternative source.
          (b) In the event that DLM (i) relocates all or part of the cannery
function of either the pet food or seafood business of one of the DLM Facilities
to a New Facility; or (ii) starts new (non-relocated/non-replacement) cannery
functions for the Products in a New Facility, DLM shall have the option of
continuing to purchase Products for such New Facility from Impress under the
terms and conditions of this Agreement, and all amendments, modifications and
other agreements related thereto, provided that DLM shall be responsible for any
additional transportation costs incurred by Impress to deliver the Products from
the Impress Facility to the New Facility.
          (c) Notwithstanding anything herein to the contrary, DLM’s agreement
to purchase its requirements of Products as set forth in this Agreement shall
not include the requirements of an Acquired Company where (i) the Acquired
Company has a preexisting Assumed Agreement, (ii) DLM is required to assume the
obligations of the Assumed Agreement, and (iii) the Assumed Agreement cannot be
terminated without breaching the terms thereof, DLM may continue to use such
other supplier, provided that Impress shall have the right to negotiate for the
right to supply Products to such new facility or facilities on terms to be
mutually agreed, subject to the terms as set forth in Section 4.18(a).
ARTICLE V. DIRECT MATERIALS PURCHASING
     5.1 Metal Purchasing. As of the Amendment Effective Date, Impress shall
assume full responsibility for the purchase of metal and the metal purchasing
team previously formed by the parties will no longer negotiate with metal
suppliers for the procurement of metal for the Products. The parties will
continue to cooperate for a period not to exceed thirty (30) days
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

21



--------------------------------------------------------------------------------



 



thereafter to facilitate Impress’ assumption of the purchasing responsibility as
of the Effective Date.
     5.2 Recycling. Impress acknowledges that DLM derives a marketing benefit
from the fact that DLM uses recycled metal in its containers and engages in an
active can recycling effort. Impress agrees to use reasonable efforts to obtain
information from the vendors from whom Impress purchases metal for Products
supplied to DLM hereunder regarding the approximate percentage of recycled metal
provided to Impress and incorporated in Products provided pursuant to this
Agreement. Impress shall pass on such information, to the extent provided by
Impress’ vendors, so that DLM may, at its election, make consumers aware of such
information.
ARTICLE VI. DELIVERY, TITLE AND RISK OF LOSS
     6.1 Delivery Generally. Impress shall deliver all Products hereunder to DLM
by conveyor or at a mutually agreed designated pick-up point, as provided below.
     6.2 Delivery by Conveyor. In the case of Products manufactured by Impress
for use by DLM and delivered by direct conveyor, delivery shall take place at
the agreed upon transfer point along each conveyor that feeds such Products from
Impress’ manufacturing equipment to DLM’s processing equipment (which transfer
point shall be described in an addendum to this Agreement). Impress shall
install a counter system at the beginning of each such conveyor to count the
volume of Products delivered by such conveyor each day, and DLM shall also
install a counter system along each such conveyor to verify such volume. The
parties shall reconcile such volumes on a daily basis to verify the accuracy of
such counter systems. The parties recognize that, due to the length of the
conveyors, some minor differences in the volumes counted are likely to occur.
The parties will determine the average quantities of Products that each such
conveyor holds and use this to determine acceptable variances. Each of the
parties shall have the right to test the other party’s counter systems for
accuracy and require that they be recalibrated to correct any inaccuracies. The
parties shall make a reconciliation at the end of each Calendar Week to confirm
the accuracy of the volumes counted during such Calendar Week and determine
jointly whether any adjustments to the counter systems should be made. Each such
counter system shall consist of three counters. Such volumes, as adjusted if
necessary, shall be deemed the volumes of Products so delivered for purposes of
Section 4.1.
     6.3 Other Delivery at Same Facility. In the case of Products manufactured
by Impress for use at any of the DLM Facilities and not delivered by direct
conveyor, Impress shall deliver such Products on a continuous replenishment
basis to one or more designated locations within such DLM Facility or the
Impress Facility serving such DLM Facility. DLM shall be responsible for storage
of all such Products. Impress shall prepare a daily manifest identifying the
type and volume of each Product so delivered, and DLM shall verify such
deliveries by endorsing such manifest, which shall be used to prepare invoices
delivered under Section 4.1(c).
     6.4 Title and Risk of Loss. Ownership of, title to and risk of loss for
Products delivered hereunder will transfer from Impress to DLM upon delivery of
such Products by Impress to DLM as provided in Section 6.2 or Section 6.3.
ARTICLE VII. NON-CONFORMING PRODUCTS AND NON-DELIVERY

22



--------------------------------------------------------------------------------



 



     7.1 Return of Non-conforming Products.
          (a) If, after application by Impress of the inspection procedures set
forth in the acceptance criteria and the sampling and acceptance plan set forth
in Schedule 7.1 (collectively, the “AQL Plan”), any of the Products delivered to
DLM fails, according to such AQL Plan, to meet the specifications therefor (i.e.
the dimensions and other physical attributes of such Products) set forth in the
Product Specifications Manual (as defined in Section 10.1(a) below) agreed upon
by the parties, as modified from time to time (the “Specifications”), DLM shall
be entitled to refuse to use those nonconforming Products and, upon notice of
rejection to Impress, DLM shall be entitled to return the nonconforming Products
to Impress, provided that such nonconformity is not the result of any negligent
or willful act or omission by DLM.
          (b) Upon receipt of a notice of rejection, Impress shall use its best
efforts to replace the nonconforming Products, including by purchasing
replacement goods from third parties and delivering them to DLM. In comparing
delivered volumes to Baseline Volumes pursuant to Section 4.5(d) for purposes of
determining any Annual Volume Shortfall, such delivered volumes shall be deemed
to include any volume that Impress does not so replace. In addition, Impress
shall reimburse DLM for DLM’s reasonable, documented transportation and handling
costs, if any, incurred in returning those Products to Impress. The parties
agree to use commercially reasonable efforts to mitigate damages, costs and
expenses. If Impress is unable to replace such nonconforming Products, DLM shall
have the right to source them from a third party.
          (c) Title and risk of loss or damage to nonconforming Products shall
pass to Impress upon receipt by Impress of a notice of rejection, and upon
delivery of a notice of rejection DLM shall act in a commercially reasonable
manner in storing and returning to Impress such nonconforming Products.
     7.2 Non-Delivery. If (i) the actual volume of any Product delivered to DLM
by Impress during any Calendar Week is less than the volume that Impress is
obligated to deliver during such Calendar Week pursuant to Section 2.3(b) and
(ii) Impress fails to remedy such shortfall within a reasonable time, DLM shall
be entitled to purchase products from third parties to the extent necessary to
cover such shortfall, and Impress shall reimburse DLM for the excess, if any, of
(i) the reasonable, documented costs of such products (including reasonable
inspection costs) over (ii) the price DLM would have had to pay Impress had
Impress delivered an equivalent volume of Products plus, in the event that any
such shortfall is the result of Impress’ negligence or willful misconduct, an
amount sufficient to compensate DLM for other liabilities it incurs because of
such non-delivery. In comparing delivered volumes to Baseline Volumes pursuant
to Section 4.5(d) for purposes of determining any Annual Volume Shortfall, such
delivered volumes shall be deemed to include any volume purchased by DLM to
cover such shortfall.
     7.3 Quality Assurance Testing. Impress shall, in consultation with DLM,
continue to develop outgoing quality assurance testing procedures. Such
procedures shall be subject to DLM audit on an annual basis. Impress shall be
responsible for all such outgoing quality assurance testing of Products prior to
delivery or shipment of the Products.

23



--------------------------------------------------------------------------------



 



ARTICLE VIII. FORCE MAJEURE
     8.1 General. Notwithstanding anything to the contrary herein, neither party
shall be liable hereunder for any failure or delay in the performance of any
obligation hereunder, other than any obligation to make payments when due,
because of any event or condition beyond such party’s reasonable control (each
such event or condition, an “Event of Force Majeure”), including without
limitation, fire, storm, flood, earthquake, explosion, accident, acts of a
public enemy, wars, riots, public disorders, sabotage, terrorist attack,
failures or delays of energy, transportation embargoes, acts of God, acts or
regulations of government (insofar as such acts or regulations impose
restrictions that cannot reasonably be avoided) or strikes, lock-outs and labor
disputes; provided, that the parties will each use their commercially reasonable
best efforts to continue operations in the event of a strike, lock-out or labor
dispute including the use of supervisors and management to maintain production.
In comparing delivered volumes to Baseline Volumes pursuant to Section 4.5(d)
for purposes of determining any Annual Volume Shortfall, such delivered volumes
shall be deemed to include any volume that Impress does not so deliver as the
result of an Event of Force Majeure excusing its delivery obligations hereunder.
     8.2 Notice of Force Majeure. In the event that an Event of Force Majeure
has occurred, or is occurring, which Event of Force Majeure may reasonably cause
a party hereto to fail or delay in the performance of a material obligation
hereunder, the affected party shall inform the other party of such Event of
Force Majeure within seventy-two (72) hours of the affected party’s knowledge
that such Event of Force Majeure may reasonably cause the affected party to fail
or delay in the performance of a material obligation hereunder. For the purposes
of this Section 8.2, the “knowledge” of a party shall be the actual knowledge of
a senior manager of such party. If either of the parties is unable to perform
any of its obligations hereunder due to an Event of Force Majeure, such party
shall as promptly as practicable advise the other party of the probable extent
of its inability to perform and shall recommence performing such obligations as
promptly as practicable after such event or condition shall have ceased to
persist.
ARTICLE IX. RESEARCH AND DEVELOPMENT, INTELLECTUAL PROPERTY
AND TECHNICAL SUPPORT
     9.1 Research and Development. Impress shall provide reasonable research and
development services that Impress is able to provide through its then current
staffing levels at no additional cost to DLM (except as provided below) with the
goal of assisting DLM compete with respect to metal packages. DLM will be
responsible to pay for necessary costs of tooling and the material costs of
products to be used for industrial scale up or other similar purpose. Impress
shall provide technical support for all projects and cannery issues, consistent
with past practices between the parties and the industry practices as to the
role of a sole source supplier. Each DLM Facility shall have an identified
Impress seamer technician available as needed, with work to be coordinated with
DLM’s can technical services.
     9.2 Intellectual Property Rights. All ownership of, rights and title to and
interest in any Intellectual Property (as defined below) provided by a party in
connection with the research and development cooperation pursuant to Section 9.1
shall remain the property of such party, and the other party shall not obtain
any ownership of, rights or title to or interest in any such Intellectual
Property. In connection with the joint development of any Intellectual Property
by

24



--------------------------------------------------------------------------------



 



the parties in connection with a joint project pursuant to Section 9.1, the
parties shall agree on which party shall be the owner of such Intellectual
Property, which party will be the licensee and the terms of any such license.
“Intellectual Property” means any trademarks (registered or unregistered),
service marks, trade names (registered or unregistered), computer software,
computer programs, databases and related manuals, copyrights, trade secrets,
know-how, processes, methods, patents and patent rights, inventor’s certificates
and invention disclosures, in each case including all registrations,
applications, applications for registrations, and any renewals, continuations
and extensions therefor or thereof, together with any licenses and similar
agreements relating to any of the foregoing.
     9.3 Development of New Products.
          (a) If Impress develops any New Product (as defined below) or Impress,
at its sole discretion, elects to approach DLM with a concept for a New Product,
Impress shall promptly so notify DLM in writing and offer DLM a right of first
refusal to purchase such metal can or end for the Covered Business Lines at DLM
Facilities from Impress on [**]* in North America (i.e., [**]* as to the type of
DLM product in the Covered Business Lines for which such New Product would serve
as packaging) for not less than [**]* on terms that are mutually agreeable to
the parties. As used herein, “New Product” shall mean any new type of packaging
product that (i) has different functionality from any of the Products, (ii) is
not based on the triple-fold end technology or the universal end technology,
(iii) is not currently commercially available in the U.S. market, and (iv) could
be used to package any of the products in the Covered Business Lines that DLM
produces. If DLM notifies Impress in a timely fashion (and in no event any later
than thirty (30) days after notification by Impress) that it would like to
pursue such an arrangement, DLM shall have a reasonable period, but in no event
less than three months, to perform technical and market testing of such New
Product with such assistance from Impress as DLM may reasonably require. If, at
the end of such period, DLM wishes to purchase supplies of such New Product,
that New Product shall become a Product as defined herein and shall be subject
to all of the terms and conditions contained in this Agreement. The parties
shall use the methods established in determining the Product Prices as the basis
for agreeing on the pricing terms of any supply arrangement relating to such New
Product once it has become a Product. Notwithstanding the foregoing provisions
of this Section 9.3(a), Impress shall have no such obligations in respect of any
New Product formally commissioned by another customer of Impress. In the event
Impress has approached DLM with a concept for a New Product hereunder and DLM
declines to exercise its rights under this Section 9.3(a) with respect to such
conceptual New Product, then Impress shall have the right, upon notice to DLM,
to introduce such concept for New Product to third parties. In the event that
DLM sells or transfers all, or significantly all of its assets and business
relating to the Seafood Covered Business Line to a Seafood Purchaser, the
provisions of this Section 9.3(a), except for the definition of New Product set
forth herein, shall be deemed to be deleted from the Agreement that is assigned
to the Seafood Purchaser and shall not at any time thereafter apply to the
Products sold to the Seafood Purchaser as part of the Seafood Covered Business
Line. The sale or transfer of the Seafood Business Lines shall have no effect
upon the applicability of this Section 9.3(a) to the Products sold to DLM under
the
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

25



--------------------------------------------------------------------------------



 



Covered Business Line retained by DLM, and this Section 9.3(a) shall continue to
apply in its entirety to the retained Covered Business Line.
          (b) DLM may from time to time request that Impress develop a New
Product meeting particular specifications for DLM. In the event Impress refuses
to pursue the development of such New Product, DLM shall have the right to
request that any third party develop such New Product and, to the extent such
New Product is developed and purchased by DLM for use as packaging for DLM
products for which Products serve as packaging, the Baseline Volume and
Historical Delivery Volumes of such Products shall be reduced.
          (c) DLM grants Impress a right of first refusal to develop any New
Product for supply to DLM at a DLM Facility at competitive prices and on terms
that are mutually agreeable to the parties. The parties shall use the methods
established in determining the Product Prices as the basis for agreeing on the
pricing terms of any such supply arrangement relating to such metal cans and
ends. If Impress does not exercise such right or is unable to supply the New
Product at competitive prices (as set forth in Section 9.3(e) below) or to the
specifications required by DLM, as determined in good faith by DLM, DLM shall
have the right to request that any third party develop such New Product and, to
the extent such New Product is developed and purchased by DLM (subject to the
terms and conditions as set forth in Section 9.3(e) below) for use as packaging
for DLM products for which Products serve as packaging, the Baseline Volume and
the Historical Delivery Volumes of such Products shall be reduced. DLM shall not
be responsible for any Impress costs or write-offs related to Impress’ election
not to offer New Products on a competitive basis hereunder. If DLM sources the
New Product from a third party, DLM will purchase reasonable amounts of Impress
inventory of existing specifications. If such Products require depalletization
from an Impress Facility, Impress shall supply such services at a reasonable
cost.
          (d) If DLM receives an unsolicited offer by a third party to develop a
New Product for supply to DLM at a DLM Facility, DLM shall promptly so notify
Impress in writing of such offer. Impress shall have the right to supply to DLM
with a New Product (whether metal can or end, as the case may be) of an
equivalent quality and functionality to the New Product that is the subject of
such unsolicited offer on terms that are mutually agreeable to the parties. If
Impress commits in writing to develop the New Product for supply to DLM within
forty-five (45) days of receiving the initial notice from DLM, Impress shall
have a commercially reasonable time to make any additional investments that may
be required to supply such New Product; provided, however that if DLM
immediately requires such New Products intended to be addressed by such
additional investments, DLM may make interim arrangements with third parties for
such New Product, but only for such time as Impress requires to complete the
additional investments; provided, further that the amount of time to complete
such additional investments shall not exceed 18 months from the date of formal
agreement between the parties or other timeline as mutually agreed upon by the
parties for the investment. The parties shall use the methods established in
determining the Product Prices as the basis for agreeing on the pricing terms of
any such supply arrangement relating to such New Product; provided that Impress
agrees, subject to Section 9.3(e) below, to supply such New Product at a price
that is no less competitive than the price proposed by the third party.

26



--------------------------------------------------------------------------------



 



          (e) In order to compare Impress prices for New Products against third
party prices for such New Products under Sections 9.3(c) and (d) above, the
parties agree that all third party bids for New Products must account for any
reimbursement, subsidy, rebate, or other side payment which would otherwise
lower or raise the per packaging unit pricing. If the competitive offer
represents a pricing differential of less than [**]*, DLM shall award the
business for the New Products to Impress.
          (f) If Impress is unable or unwilling to provide the New Product in a
reasonable time, to be agreed upon by the parties, and at a competitive price,
subject to Section 9.3(e) above, DLM may make arrangements with third parties to
supply the New Product.
          (g) Nothing in Section 9.3 shall require either party to infringe on
the intellectual property right of any person or to violate any agreement made
in good faith with any third party.
     9.4 Technical Support. Impress shall provide DLM such technical support
services as are described in Schedule 9.4.
ARTICLE X. WARRANTIES, LIABILITY, INSURANCE AND DAMAGES
     10.1 Specifications. Impress warrants that all Products delivered to DLM
shall conform to the Specifications therefor subject to the following
conditions:
          (a) Within six (6) months from the date hereof, Impress shall provide
to DLM an official product specifications manual (the “Product Specifications
Manual”). Impress shall also update the Product Specifications Manual as needed
to fulfill the requirements of Section 10.1(b). The specifications of any New
Products shall be as mutually agreed by the parties with the intention that such
specifications shall result in an expected [**]* of at least as long as the
expected [**]* for the most closely analogous product. These specifications will
be included in the Product Specifications manual, subject to further revisions,
promptly after the specifications are agreed upon by the parties.
          (b) Impress, at its sole cost, shall test and verify the performance
of all current Products and propose, in good faith, changes to the
Specifications, materials, pricing, handling or other requirements necessary to
achieve a minimum [**]* of [**]* (or such other period as the parties mutually
agree is practical and possible), provided that DLM agrees to reimburse Impress
for [**]%* of the necessary additional investments for testing equipment
(calculated consistent with the Base Return) up to a maximum of $[***]*. All
such verification and recommendation shall be completed within eighteen
(18) months from the date hereof, subject to DLM providing all reasonable
cooperation with Impress’ verification and recommendation efforts.
     10.2 Warranty.
     (a) Provided that DLM (1) adopts any recommended changes to the
Specifications, materials. price and/or other requirements recommended by
Impress upon
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

27



--------------------------------------------------------------------------------



 



completion of its testing and verification under Section 10.1(b); and (2) agrees
to pay the proposed purchase price described in Section 10.2(a)(1) above, then
in addition to the warranty set forth in Section 10.1 above, Impress shall, only
after the expiration of the Current Period, warrant that all Products delivered
to DLM under the agreed upon Specifications that are sold and delivered within
North America shall, when properly filled, sealed and thermally processed,
stored, transported and handled at ambient temperatures and conditions without
exposure to extreme temperatures for a prolonged period (all as detailed in the
applicable Specifications), hold their contents acceptable for consumption for a
[**]* period of at least [**]* from filling date (as described in
Section 10.2(c) below), or as otherwise set forth in the applicable
Specifications.
          (b) The warranties set forth in Section 10.2(a) above are subject to
the following:
               (i) The warranties shall not be applicable to any deterioration
of or damage to the Products or the contents thereof that is caused by (A) the
acts or omissions of DLM, any other vendor of DLM or any third party (including
without limitation transportation vendors) which acts or omissions are
inconsistent with the applicable Specifications or normal industry practices; or
(B) components other than those supplied by Impress, its subcontractors and
suppliers, and used in the assembly of the Products;
               (ii) The warranties shall not be applicable to those Products
which are filled by means of a DLM product formulation materially different from
the formulation(s) submitted by DLM and incorporated by Impress in the
Specifications pursuant to Section 10.1 above, provided that if DLM changes the
product formulation in a material respect, it shall give notice to Impress, and
Impress shall, after testing, verification and mutual agreement between the
parties (including without limitation agreement as to allocation of costs and
expenses related to any recommended changes to the Specifications, materials
and/or other requirements as a result of such modified product formulation),
update the Specifications as necessary to reflect any change in [**]* resulting
from such change in product formulation.
          (c) The dates of DLM’s filling of all Products shall be evidenced by
DLM by date coding stamped into or upon the Products. However, DLM shall be
under no obligation to inspect Products delivered by Impress under this
Agreement. Performance, non-performance or improper performance of inspections
of Products by DLM shall not (i) relieve Impress of its obligations under this
Agreement, (ii) limit Impress’ warranties relating to the Products hereunder, or
(iii) limit DLM’s remedies under this Agreement. Notwithstanding anything to the
contrary herein, Impress shall have no warranty obligations under this
Section 10.2 with respect to any Product that has not been filled within ninety
(90) days of delivery by Impress.
     10.3 AQL Inspections. Impress shall be responsible for all AQL inspection
of Products as set forth in Schedule 7.1.
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

28



--------------------------------------------------------------------------------



 



     10.4 Coding. Where applicable, can identification coding and cook check
standards used by Impress must comply with DLM’s product certification program
as described in Schedule 10.4 attached hereto.
     10.5 Inspection. DLM shall have the right periodically to inspect Impress
Facilities at which Products are manufactured. Such inspection shall be during
normal business hours and upon at least three (3) business days’ notice to
Impress.
     10.6 Compliance with Laws and Regulations. Impress warrants that it shall
produce and deliver all Products in accordance with all applicable United States
and Canadian federal, state, provincial, and local laws, regulations and orders
and that, upon delivery, all Products shall comply with all applicable United
States and Canadian federal, state, provincial and local laws, regulations and
orders.
     10.7 Title to Products. Impress warrants that it will convey to DLM good
title to all Products delivered hereunder, free and clear of any and all
security interests and other liens and encumbrances.
     10.8 Limitations on Warranties. Except as set forth in this Article X and
in the Specifications, IMPRESS EXTENDS NO WARRANTIES, EXPRESS OR IMPLIED, AND NO
WARRANTY WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
     10.9 Indemnification by Impress.
          (a) Impress shall indemnify DLM and DLM’s Affiliates for, and hold DLM
and DLM’s Affiliates harmless against, any Losses resulting from a breach by
Impress of any warranty hereunder to the extent such breach results in (1) any
third-party claims for personal injury, death or property or other damages or
(2) any out-of-pocket production cost or expense incurred by DLM or any DLM
Affiliate in sorting, emptying and repackaging DLM or any DLM Affiliate products
packaged with Products (including but not limited to the cost of (i) any
Products purchased hereunder, (ii) any lost contents, (iii) any idle labor,
(iv) any warehouse cleaning costs incurred in connection with such emptying and
repackaging DLM or DLM Affiliate products within the Covered Business Lines, (v)
any costs incurred in disposing of any such products and (vi) recall); provided
however that Impress’ obligations pursuant to the foregoing clause shall be
limited to $[***]* per claim and $[***]* for all such claims in any Fiscal Year.
As used herein, an “Affiliate” of a party hereto shall be any entity that
(i) controls, (ii) is controlled by, or (iii) is under common control with such
party. An entity will be deemed to control another entity if it owns [**]%* or
more of the voting securities of such other entity.
          (b) The parties acknowledge and agree that DLM intends to investigate
and settle or litigate all consumer claims that it receives with respect to its
products that are packaged using Products through the Grocery Manufacturer’s
Association/Food Products Association (the “GMA/FPA”), including claims that
allege a defect in a Product or other condition, which, if
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

29



--------------------------------------------------------------------------------



 



proven, would give rise to a right of indemnification under this Section 10.7.
DLM, or DLM and GMA/FPA, shall confer with Impress and its insurance carrier
prior to the settlement of any consumer claim for which Impress is responsible,
or is alleged to be responsible, hereunder if such settlement might reasonably
be expected to exceed $[***]*. DLM shall, upon Impress’ (or its insurance
carrier) reasonable request and in a timely manner, provide Impress and its
insurance carrier with full information on the claim, outline DLM’s strategy for
handling the claim and the reasons for its planned handling of the claim and
consider in good faith any alternate strategies for handling the claim suggested
in good faith by Impress or its insurance carrier. Impress shall only be
responsible under this Section 10.9 for settlements that are handled in
accordance with the foregoing provisions, recommended by GMA/FPA and reasonable
under all of the circumstances. For the present purposes, “reasonable” includes
the fact that DLM shall settle claims in accordance with its past practice and
shall not treat claims differently than it would have had the indemnification
under this Section 10.9 not been available to it. If the parties dispute the
existence of a manufacturing defect in the Product, then the opinion of
GMA/FPA’s forensic laboratory as to the existence of a manufacturing defect in
the Product allegedly causing the claim shall be conclusive unless one of the
parties objects in advance to the use of the GMA/FPA laboratory in which case
the dispute will be handled in accordance with Article XII.
     10.10 Insurance Coverage. Impress shall maintain, at its own expense,
general liability (including product liability insurance) providing for
insurance coverage of not less than $[***]* or other such standard level of
insurance commensurate with the size and nature of its business. Any such policy
shall name DLM as an additional insured under such policy and, to the extent
commercially available, require the insurer providing such policy to give DLM at
least 30 days’ advance notice of any cancellation or expiration of the policy,
or of any significant change in the coverage, scope or amount of such policy. On
or before 30 days after the date hereof, Impress will provide DLM with a
certificate of insurance evidencing the above coverage, additional insured
endorsement, and thereafter Impress shall promptly provide DLM notice of
cancellation or change in policy conditions.
     10.11 DLM Warranties and Indemnities.
          (a) DLM shall not, without Impress’ consent, which consent shall not
be unreasonably withheld, use any Product supplied by Impress hereunder to
package products not provided for in the Specifications for such Product. Nor
shall DLM use any such Product with other packaging products not provided for in
the Specifications for such Product.
          (b) DLM warrants that none of the designs or Specifications supplied
to Impress in connection with this Agreement infringes on any third-party
rights.
          (c) DLM warrants that it shall handle, store, market and distribute
all DLM products that use the Products as packaging in accordance with all
applicable federal, state and local laws, regulations and orders.
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

30



--------------------------------------------------------------------------------



 



          (d) DLM shall indemnify Impress for any Losses resulting from a breach
by DLM of any warranty or covenant under this Section 10.11.
ARTICLE XI. LABOR DISPUTES
     11.1 Labor Disputes. The parties agree that, whenever an actual or
potential labor dispute delays or could be reasonable expected to delay the
timely performance of this Agreement by a party, such party shall promptly give
notice of such actual or potential dispute to the other. The parties shall
discuss and work together in good faith in addressing labor issues and
negotiations that affect the mutual interests of the companies, including
without limitation disclosing and sharing information upon the reasonable
request of the other party; provided, however that nothing herein shall be
deemed to obligate either party to share any such information in violation of
applicable contractual terms, governmental law, rule, regulation or court order.
Notwithstanding the above, each party shall be solely responsible for addressing
and resolving its own labor disputes and nothing herein shall give either party
any control over the other party’s labor relations or make the parties joint
employers under applicable law.
ARTICLE XII. DISPUTE RESOLUTION
     12.1 Avoidance of Disputes. The parties shall cause their respective
representatives for each of the Impress Facilities and the DLM Facilities and at
the group director and executive officer levels to maintain close communications
and an “open door” policy to facilitate discussions of ways to maintain and
improve the quality of Products, maximize the respective benefits of the parties
hereunder and avoid disputes arising hereunder. In furtherance of the foregoing,
the parties shall cause their respective representatives for each of the Impress
Facilities and the DLM Facilities and at the group director and executive
officer levels to schedule and attend periodic planning and review meetings to
discuss and evaluate issues arising hereunder. The parties agree to exercise
their rights under the remainder of this Article XII only in such circumstances
where the foregoing measures have been exhausted and have been unsuccessful.
     12.2 Negotiation. Should any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, including any dispute
regarding its validity or termination, or the performance or breach thereof
(each, a “Dispute”), arise between the parties under this Agreement, the local
representatives of the parties for the Impress Facility or DLM Facility in
question, as notified by Impress and DLM from time to time, shall negotiate in
good faith for 14 days to reach a mutually agreeable resolution. If the Dispute
remains unresolved after such period, senior operating representatives of the
parties shall negotiate in good faith for a further 14 day period to reach a
mutually agreeable resolution. If the Dispute remains unresolved after such
period, representatives of the parties at the group director and executive vice
president levels shall negotiate in good faith for a final 14 day period to
reach a mutually agreeable resolution. If the Dispute has not been resolved
after the foregoing negotiations have taken place, either party may submit such
Dispute for resolution under (i) Section 12.3 if the Dispute concerns accounting
and technical matters under Article IV and Article VII (unless the other party
objects, in which case such Dispute may be submitted under Section 12.4) or (ii)
Section 12.4. If either party refuses to participate in the negotiations
required under this Section 12.2, the other party may submit such Dispute for
resolution under (i) Section 12.3 if the Dispute concerns accounting and

31



--------------------------------------------------------------------------------



 



technical matters under Article IV and Article VII (unless the other party
objects, in which case such Dispute may be submitted under Section 12.4) or
(ii) Section 12.4.
     12.3 Expedited Procedure. Subject to Section 12.2, either party may submit
a Dispute for resolution under this Section 12.3 by giving notice to the other
party of the nature of the Dispute and its intention to submit the Dispute for
resolution under this Section 12.3. Within 14 days of such notice, each of the
parties shall submit in writing an explanation of its position with respect to
the Dispute to (i) the auditor specified in Schedule 12.3 if the Dispute
concerns accounting matters under Article IV or (ii) the expert specified in
Schedule 12.3 if the Dispute concerns technical matters under Article VII. Such
auditor or expert may contact the parties to request additional written
information be provided. Technical information provided to any auditor or expert
by a party may be provided to the other party; financial information provided to
any auditor or expert by a party may only be provided to the other party with
the consent of the providing party. After collecting all of the information
necessary to make an informed decision, such auditor or expert shall promptly
render a written decision, which, absent manifest error, shall be binding on the
parties. Any such decision shall specify the amount of any payment to be made by
either of the parties as a result of such decision, which payment shall include
an interest component reflecting (i) the length of the Dispute and (ii) the
Delay Rate (as defined in Section 14.2). Expenses and costs associated with the
submission of any Dispute to an auditor or expert under this Section 12.3 shall
be the responsibility of the party against whom a final decision is rendered, or
in the event that a neutral decision is rendered, shall be shared equally by the
parties.
     12.4 Arbitration. Except for Disputes subject to resolution under
Section 12.3, all Disputes shall be settled exclusively and finally by a panel
of three arbitrators selected through the American Arbitration Association’s
arbitrator selection procedures. The arbitration will be conducted in an
arbitration proceeding administered by the American Arbitration Association
under its Commercial Arbitration Rules in effect at the time of such proceeding,
and judgment on the award rendered by a majority of the panel may be entered in
any court having jurisdiction thereof. If the parties are unable to select a
panel of three arbitrators within 15 days of such notice, either party may
request that the American Arbitration Association select such panel, which
selection shall be binding on the parties. If (i) two or more Disputes
(excluding Disputes that have been submitted for resolution under Section 12.3)
are simultaneously pending, (ii) the subject matters of such Disputes involve
common questions of law or fact and (iii) the independent resolution of each
such Dispute could result in conflicting decisions or obligations, such Disputes
may be consolidated in a single proceeding under this Section 12.4. If more than
one arbitration proceeding involving any such Disputes are pending, such
proceedings shall, at the request of either party, be consolidated and settled
in a single arbitration proceeding; provided that the determination of whether
such Disputes shall be consolidated shall be determined by a majority of the
first panel of arbitrators established to settle any such Dispute. If such
Disputes are consolidated and more than one panel of arbitrators has been
established to settle any of such Disputes, the parties shall, within 20 days of
such consolidation, select one of the panels of arbitrators so established to
settle the single consolidated arbitration proceeding. If the parties are unable
to select such panel within 15 days, either party may request that the American
Arbitration Association select such panel, which selection shall be binding on
the parties. Unless the parties otherwise agree, within thirty days of any
notice by a party to another party requesting arbitration to conduct any
arbitration proceeding pursuant to this Section 12.4 near the relevant DLM
Facility or elsewhere, such proceeding shall be conducted and any

32



--------------------------------------------------------------------------------



 



decision shall be rendered in Philadelphia, Pennsylvania. Any arbitration
proceeding pursuant to this Section 12.4 shall be conducted and any decision
shall be rendered in the English language. Any such decision shall specify the
amount of any payment to be made by either of the parties as a result of such
decision, which payment shall include an interest component reflecting (i) the
length of such Dispute and (ii) the Delay Rate (as defined in Section 14.2).
Expenses and costs associated with the submission of any Dispute to arbitration
shall be the responsibility of the party against whom a final decision is
rendered. The award rendered by the majority of the panel of arbitrators shall
be binding on the parties. By agreeing to arbitration, the parties do not intend
to deprive any court with jurisdiction of its ability to issue a preliminary
injunction, attachment or other form of provisional remedy in aid of the
arbitration and a request for such provisional remedies by a party to a court
shall not be deemed a waiver of this Agreement to arbitrate. In addition to the
authority conferred upon the tribunal by the rules specified above, the tribunal
shall also have the authority to grant provisional remedies, including
injunctive relief.
ARTICLE XIII. TERM AND TERMINATION
     13.1 Amended Term. The Amended term of this Agreement shall commence on the
Amendment Effective Date and shall continue until December 31, 2015 (the
“Amended Term”).
     13.2 Renewal Term. The parties shall begin to negotiate in good faith
thirty (30) months prior to the end of the Amended Term to extend this Agreement
subject to the mutual agreement of the parties. If the parties have not reached
an agreement to extend this Agreement eighteen (18) months prior to the end of
the Amended Term then this Agreement shall automatically continue in force until
either party provides at least eighteen (18) months’ prior written notification
of termination.
     13.3 Termination Due to Material Breach.
          (a) Either party may terminate this Agreement if the other party is
responsible for a material breach of its obligations hereunder (including as a
result of persistent and substantial unexcused failures to comply with delivery,
quality, cost or payment obligations hereunder) that (i) affects more than one
DLM Facility, (ii) substantially impairs the value of this Agreement to the
non-breaching party; and (iii) remains uncured for three months after receipt of
notice thereof from the non breaching party; provided that if the breaching
party is diligently attempting to cure such breach, such grace period shall be
extended for up to an additional three months.
          (b) Either party may terminate this Agreement, to the extent it
relates to a particular DLM Facility, if the other party is responsible for a
material breach of its obligations hereunder (including as a result of
persistent and substantial unexcused failures to comply with delivery, quality,
cost or payment obligations hereunder) affecting such DLM Facility that
(i) substantially impairs the value of this Agreement, to the extent it relates
to such DLM Facility, to the non-breaching party; and (ii) remains uncured for
three months after receipt of notice thereof from the non breaching party;
provided that if the breaching party is diligently attempting to cure such
breach, such grace period shall be extended for up to an additional three
months.

33



--------------------------------------------------------------------------------



 



     13.4 Termination Due to Bankruptcy Event. Either party may terminate this
Agreement if any of the following shall have occurred:
          (a) the other party, pursuant to or within the meaning of any
Bankruptcy Law (as defined below), (i) commences a voluntary case; (ii) consents
to the entry of an order for relief against it in an involuntary case;
(iii) consents to the appointment of a Custodian (as defined below) of it or for
any substantial part of its property; or (iv) makes a general assignment for the
benefit of its creditors or takes any comparable action under any foreign laws
relating to insolvency; or
          (b) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that: (i) is for relief against the other party in an
involuntary case; (ii) appoints a Custodian of the other or for any substantial
part of its property; or (iii) orders the winding up or liquidation of the other
party, or any similar relief is granted under any foreign laws, and, in any such
case, the order or decree remains unstayed and in effect for 120 days.
“Bankruptcy Law” means Title 11, Chapter 7, United States Code, or any similar
Federal, state or foreign law for the relief of debtors and excludes Title 11,
Chapter 11, United States Code, or any similar Federal, state or foreign law for
the relief of debtors. The term “Custodian” means any receiver, trustee,
assignee, liquidator, custodian or similar official under any Bankruptcy Law.
          (c) In the event of a termination due to bankruptcy of Impress, which
bankruptcy is reasonably likely to result in an interruption of supply to DLM,
DLM shall have the immediate right to continue to operate the Impress can
manufacturing equipment, either directly or through an appointed agent, at DLM’s
sole risk, cost and expense, as necessary, for up to twelve (12) months to avoid
disruption to DLM’s business. During the period in which DLM is operating
Impress’ equipment, DLM shall also have access, at DLM’s sole risk, cost and
expense, to Impress, management, personnel, crew, and any other resources
necessary for the safe and efficient operation of the equipment and the
facility.
     13.5 Effect of Expiration or Termination. Any expiration or termination of
this Agreement shall not release the parties from any liability for losses or
damages hereunder or from any obligations to make payment due hereunder at the
time of such expiration or termination. Notwithstanding anything to the contrary
herein, all amounts due upon any early termination of this Agreement shall
become immediately due and payable.
     13.6 Purchase of Inventory Upon Termination. Upon the termination of this
Agreement at or prior to the expiration of the term hereof, DLM shall purchase
from Impress at cost, all of Impress’ inventories purchased or produced in
connection with this Agreement, provided that the volumes of such inventories
are consistent with forecasts given by DLM in accordance herewith or with
requests that DLM has otherwise made of Impress.
     13.7 Purchase of Equipment Upon Termination.
          (a) Upon the termination of this Agreement prior to the expiration of
the term hereof pursuant to Section 13.3(a), (i) if DLM has exercised the right
to terminate this Agreement pursuant thereto, then DLM shall have the right, but
not the obligation, to purchase from Impress at the Fair Market Value, as
defined below, any or all of Impress’ Salable

34



--------------------------------------------------------------------------------



 



Equipment (as defined below), or (ii) if Impress has exercised the right to
terminate this Agreement pursuant thereto, then Impress shall have the right,
but not the obligation, to require DLM to purchase from Impress at the Fair
Market Value, any or all of the Salable Equipment. Set forth on Schedule 13.7(a)
is a list of all of the manufacturing equipment used in connection with this
Agreement, including both the Salable Equipment and the additional equipment
used in the manufacturing of Products for DLM (the “Continuity Equipment”).
Schedule 13.7(a) shall be updated annually as mutually agreed between the
parties to reflect additions, dispositions and/or modifications to Impress’
equipment as well as fluctuations in utilization rates based on Historical
Delivery Volumes and delivery volumes to third parties and future designations
of Salable Equipment and Continuity Equipment. As used herein, “Salable
Equipment” shall mean (1) Impress’ manufacturing equipment existing as of the
Amendment Effective Date, where more than 50% of the use of such existing
equipment was on behalf of DLM, except as the parties otherwise mutually agree,
and (2) for future manufacturing equipment, where more than 50% of the use of
such future equipment is on behalf of DLM, except as the parties otherwise
mutually agree. For purposes of this Section 13.7, “Fair Market Value” shall
mean the value that a willing buyer would pay for equipment installed and
operable, taking into consideration all installation and set-up costs, as
located at the Impress Facility.
          (b) Upon the termination of this Agreement, to the extent it relates
to a particular DLM Facility, prior to the expiration of the term hereof
pursuant to Section 13.3(b), (i) if DLM has exercised the right to terminate
this Agreement, to the extent it relates to a particular DLM Facility, pursuant
thereto, then DLM shall have the right, but not the obligation, to purchase from
Impress at fair market value, any or all of Impress’ Salable Equipment to the
extent it relates to such DLM Facility, or (ii) if Impress has exercised the
right to terminate this Agreement, to the extent it relates to a particular DLM
Facility, pursuant thereto, then Impress shall have the right, but not the
obligation, to require DLM to purchase from Impress at fair market value, any or
all of the Salable Equipment to the extent it relates to such DLM Facility.
          (c) Upon the termination of this Agreement prior to the expiration of
the term hereof pursuant to Section 13.3(a) or Section 13.3(b), upon DLM’s
request and subject to the negotiation and acceptance of mutually agreed upon
terms and conditions (including without limitation terms and conditions of lease
extension and price), Impress shall continue to operate its business, and DLM
shall be entitled to necessary output (equivalent to the Historical Delivery
Volumes as of such date of termination) from the Continuity Equipment and any
Salable Equipment that is not purchased by DLM under the terms of Sections 13.7
(a) or (b), for a period of up to twenty-four months from the date of such
termination. DLM shall have the right reasonably to place oversight personnel at
the site for such equipment for quality control purposes.
ARTICLE XIV. MISCELLANEOUS
     14.1 Construction and Interpretation.
          (a) The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not any particular provision of this Agreement.

35



--------------------------------------------------------------------------------



 



          (b) Where the context so indicates or requires, the masculine,
feminine or neuter gender, and the singular or plural number, shall be deemed to
be or include the other genders or number, as the case may be.
          (c) The table of contents, defined terms cross-reference sheet in
Annex A and the headings and subheadings of the articles and sections of this
Agreement are inserted for convenience and identification only and are in no way
intended to describe, interpret, define or limit the scope, extent or intent of
this Agreement or any provision thereof. Except as otherwise indicated,
references herein to any “Article,” “Section,” “Annex” or “Schedule” mean an
Article or Section of, or an Annex or Schedule to, this Agreement, as the case
may be. Except as otherwise indicated, references herein to a “party” or the
“parties” refers to a party or the parties, as the case may be, to this
Agreement.
          (d) Except where the context otherwise requires, the word “including”
means “including without limitation.”
          (e) Unless otherwise expressly provided herein, in the computation of
a period of time from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “within” means “from and excluding a specified date and
to and including a later specified date.”
          (f) References herein to a “day” shall refer to a calendar day;
references herein to a “business day” shall refer to any day other than a
Saturday, Sunday or day on which either party is closed for business in
observance of a local holiday, provided that it has given the other party
reasonable notice thereof; and references to a “month” shall refer to a calendar
month.
          (g) All Annexes and Schedules attached to this Agreement or expressly
identified herein are incorporated herein by reference and made a part hereof.
     14.2 Delay Interest and Payments. Any payment due hereunder that is not
made by a party on the due date therefor shall bear interest from the due date
until the date of payment at an annual rate equal to [**]%* (the “Delay Rate”).
All payments hereunder shall be made to the account or accounts most recently
notified by the parties. Except as explicitly provided herein or as otherwise
agreed by the parties, payments of any amounts owed hereunder (including any
interest accrued thereon) shall be made in U.S. dollars and without discount,
allowance, retention, deduction or set-off, including banking or wire transfers
fees, in immediately available funds.
     14.3 Notices. All notices, invoices, proposals, forecasts, orders, reports,
statements, demands and requests required or permitted to be given hereunder
shall be in writing and shall be deemed duly given on the date of delivery if
delivered personally, on the first business day after deposit with a nationally
recognized overnight courier or five business days after mailing if
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

36



--------------------------------------------------------------------------------



 



mailed by certified or registered mail, postage prepaid, in all cases subject to
the subsequent designation of another address in accordance with this
Section 14.3, if addressed as follows:
If to Impress:
Impress Group, B.V.
Zutphenseweg 51051
7418 AH Deventer
The Netherlands
Attention: Group General Counsel
Telephone: 31-570-682-000 (The Netherlands)
                     33-1-45-19-18-00 (France)
Facsimile:    31-570-682-053 (The Netherlands)
                     33-1-45-19-18-39 (France)
With a copy to:
Impress USA, Inc.
Carnegie Office Park, Building #1
600 North Bell Avenue, Suite 200
Carnegie, PA 15106
Attention: Vice President of Customer Supply
Telephone: (412) 249-7123
Facsimile: (412) 429-5296
If to DLM:
Del Monte Corporation
One Market @ The Landmark
P.O. Box 193575
San Francisco, CA 94119-3575
Attention: Executive Vice President — Operations
Telephone: (415) 247-3000
Facsimile: (415) 247-3263
With a copy to:
Del Monte Corporation
One Market @ The Landmark
P.O. Box 193575
San Francisco, CA 94119-3575
Attention: General Counsel
Telephone: (415) 247-3000
Facsimile: (415) 247-3263

37



--------------------------------------------------------------------------------



 



     14.4 Assignment. This Agreement shall not be assigned, nor shall any rights
hereunder be assigned or obligations hereunder delegated, by either party
without the prior written consent of the other party; provided however that
(i) either party may, without such consent, (A) assign any of its rights
hereunder to receive payments or (B) assign all or part of its rights hereunder
to any one or more of its Affiliates and delegate all or part of its obligations
hereunder to any one or more of its Affiliates (whether payment, performance or
otherwise) and such party shall remain liable for all such obligations; (ii) DLM
may assign all of its rights and obligations and delegate all of its duties
hereunder, with respect to a particular DLM Facility or Covered Business Line,
to a third party that purchases or acquires such DLM Facility or Covered
Business Line and assumes all such obligations and duties (and DLM shall be
released from all such obligations and duties); provided that, subject to the
provisions in Sections 4.6(d) and 9.3(a) above, this Agreement and all related
agreements shall remain in full force and effect with respect to the DLM
Facilities and/or Covered Business Line retained by DLM, (iii) Impress may
assign this Agreement to or for the account of lenders providing bank financing
(or any refinancing thereof) for the purpose of securing such bank financing (or
such refinancing); and (iv) Impress may also assign this Agreement in connection
of non-bank financing through securitization, including without limitation
factoring, the transfer of receivables in connection with the issuance of
asset-backed securities or similar transaction. This Agreement shall be binding
upon and shall inure to the benefit of their successors and permitted assigns.
     14.5 Amendment. Except as otherwise expressly provided herein, in order to
be binding, any amendment of this Agreement must be effected by an instrument in
writing signed by the parties.
     14.6 Waiver. Failure by either party to take action against the other in
case of the other party’s noncompliance with obligations or conditions set forth
in this Agreement shall not be interpreted as a waiver to take action for a
subsequent noncompliance of the same or other obligations or conditions. No
waiver shall be deemed to have been made by any party of any of its rights under
this Agreement unless the same is in writing and is signed on its behalf by its
authorized representative. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time.
     14.7 No Agency Relationship. Notwithstanding anything contained herein to
the contrary, this Agreement does not create a partnership, joint venture or
relationship of trust or agency between the parties.
     14.8 No Third-Party Beneficiaries. This Agreement is intended to be solely
for the benefit of the parties and is not intended to confer any benefits upon,
or create any rights in favor of, any Person other than the parties.
     14.9 Damages. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL,
SPECIAL OR PUNITIVE DAMAGES.
     14.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania (without
application of its

38



--------------------------------------------------------------------------------



 



conflicts of laws principals and excluding any international treaties relating
to the United Nations Convention on Contracts for the International Sale of
Goods).
     14.11 Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, unless such provision is fundamental to the objectives of this
Agreement.
     14.12 Entire Agreement. This Agreement, the Trademark and Technology
License Agreement and each sublease and services agreement and lease and
services agreement entered into among the parties and any of their Affiliates
supersede all prior agreements and understandings with respect to the subject
hereof.
     14.13 Further Documentation. Each of the parties agrees to furnish to the
other such additional documents and instruments as shall be reasonably requested
to effectuate the purposes of this Agreement.
     14.14 Duty to Mitigate. The parties agree to mitigate, and to cooperate in
order to mitigate jointly, any damages and losses suffered by either party in
performing its obligations hereunder.
     14.15 Confidentiality. Each party shall hold in confidence and use only for
its benefit in performing its obligations hereunder, any information contained
herein or disclosed in connection with the performance hereof that is not
publicly available; provided that the existence and the terms of this Agreement
may be disclosed to a third-party so long as such third-party signs an
appropriate confidentiality agreement no less restrictive than the
confidentiality requirements contained herein. Notwithstanding the foregoing,
neither party shall have liability for disclosures of information made in
accordance with requirements imposed by any applicable law, rule or regulation
or by any court or regulatory agency with proper jurisdiction if the party of
whom disclosure is required reasonably assists and cooperates with the other
party in attempting to preserve the confidentiality of the information,
including, without limitation, notifying the other party upon learning of any
such disclosure requirement and not disclosing the information earlier than is
required.
     14.16 Counterparts. This Agreement may be executed in any number of
counterparts or with counterpart signature pages, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument.
     14.17 Headings. All titles and headings in this Agreement are intended
solely for convenience of reference and will in no way limit or otherwise affect
the interpretation of any of the provisions hereof.
     14.18 Subsidiaries. Each party may choose to implement or perform their
respective obligations hereunder through one or more of their wholly-owned
subsidiaries.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the date first written above.

            IMPRESS GROUP, B.V.
      By /s/ Francis Labbe       Name:   Mr. Francis Labbe      Title:   Chief
Executive Officer        DEL MONTE CORPORATION
      By /s/ Nils Lommerin       Name:   Mr. Nils Lommerin      Title:   Chief
Operating Officer     

[Signature Page to the Amended and Restated Supply Agreement]

 



--------------------------------------------------------------------------------



 



ANNEXES AND SCHEDULES
TO
AMENDED AND RESTATED SUPPLY AGREEMENT
BETWEEN
IMPRESS GROUP, B.V.
AND
DEL MONTE CORPORATION

 



--------------------------------------------------------------------------------



 



ANNEX A
DEFINED TERMS
CROSS-REFERENCE SHEET

     
Defined Term
   
Acquired Company
  Section 4.17(d)
Adjusted Pricing
  Section 4.6
Advantage
  Section 4.6
Affiliate
  Section 10.9(a)
Aggregate Volume Reduction
  Section 4.5(f)
Agreement
  Preamble
Amendment Effective Date
  Preamble
Amended Term
  Section 13.1
Annual Excess Profit
  Section 4.5(f)
Annual Profit Shortfall
  Section 4.5(f)
Annual Volume Excess
  Section 4.5(c)
Annual Volume Shortfall
  Section 4.5(d)
AQL Plan
  Section 7.1(a)
Assumed Agreement
  Section 4.17(d)
Bankruptcy Law
  Section 13.4(b)
Base Return
  Section 3.2(a)
Baseline Volumes
  Section 3.1(a)
Calendar Week
  Section 2.2(a)
Continuity Equipment
  Section 13.7(a)
Cost Savings Project
  Section 4.3(c)
Covered Business Line
  Section 1.1
Current Period
  Recitals
Custodian
  Section 13.4(b)
Delay Rate
  Section 14.2
Delivery Week
  Section 4.1(b)
Dispute
  Section 12.2
DLM
  Preamble
DLM Auditor
  Section 4.6(b)
DLM Facility
  Section 1.1
DLM Facility Shutdown
  Section 4.13
[**]*
  Section 4.4(a)
Event of Force Majeure
  Section 8.1
Extension Period
  Recitals
Fair Market Value
  Section 13.7(a)
Fiscal Month
  Section 2.2(a)
Fiscal Year
  Section 2.1(a)
GMA/FPA
  Section 10.9(b)

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

A-1



--------------------------------------------------------------------------------



 



     
Defined Term
   
Heinz
  Preamble
Historical Delivery Volumes
  Section 3.1(b)
I’m 18 MOU
  Section 3.3
I’m 18 Project
  Section 3.3
Impress
  Preamble
Impress Auditor
  Section 4.17(c)
Impress Facility
  Section 2.1(c)
Indexes
  Section 4.4(a)
Intellectual Property
  Section 9.2
Losses
  Section 3.6
Major Project
  Section 3.2(c)
New Facility
  Section 4.18(a)
New North American Facility
  Section 4.17(b)
New Product
  Section 9.3(a)
North America
  Section 3.3(b)
Original Supply Agreement
  Recitals
[**]*
  Section 4.4(a)
Pricing Model
  Section 4.3(a)
Pricing Territory
  Section 4.6
Product
  Section 1.1
Product Price
  Section 4.1(a)
Product Specifications Manual
  Section 10.1(a)
Pro Rata Share
  Section 3.2(e)
Reducing Facility
  Section 4.12
Relocated North American Facility
  Section 4.17(a)
Salable Equipment
  Section 13.7(a)
Seafood Covered Business Line
  Section 4.6(d)
Seafood Purchaser
  Section 4.6(d)
Secondary Goods
  Section 4.6(c)
Specifications
  Section 7.1(a)
Target Increase
  Section 4.2
Third Party Customer
  Section 4.6
Transferee Facility
  Section 4.11
Transferor Facility
  Section 4.11
Triple Fold End Territory
  Section 3.3(b)
Volume Reduction
  Section 4.12
Volume Transfer
  Section 4.11

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

A-2



--------------------------------------------------------------------------------



 



ANNEX B
I’m 18® PROJECT TERM SHEET
     The Original Supply Agreement contemplated in Section 3.3(e) that Impress
would invest up to $[***]* in connection with the development of new products
without requiring DLM to pay ROI on this investment. The parties now agree to
replace the investment commitment set forth in Section 3.3(e) of the Original
Supply Agreement with respect to the Triple Fold End project with the I’m 18
Project. The specific terms of the I’m 18 Project shall be set forth in the I’m
18 MOU and will include project terms described below and those terms previously
agreed to by the parties.
     Impress agrees to invest the necessary funds to implement the I’m 18
Project for certain Products supplied to Bloomsburg in quantities comparable to
the Historical Delivery Volumes of Products and of the specifications attached
hereto for 300 diameter and 307 diameter UEZO (the “I’m 18 Specifications”). Any
mutually agreed changes to the I’m 18 Specifications that result in cost changes
will be reflected in a change to the Product Price and may affect the [**]*
timeline referenced in the paragraph below.
     Subject to DLM diligently performing its obligations under the I’m 18 MOU,
on [**]*, the Product prices for 300 diameter EZO ends will be reduced by
$[***]* per [***]* units and the Product prices for 307 diameter UEZO ends will
be reduced by $[***]* per [***]* units, unless the parties mutually agree to
modify this allocation of cost reductions in the I’m 18 MOU. These price
reductions would result in an annualized decrease of $[***]* based on the
current average delivery volumes, which are [***]* units of 300 diameter EZO
ends per year and [***]* units of 307 diameter UEZO ends per year (the “Base
Amount”). If the I’m 18 Project is completed prior to [**]*, the parties will
divide equally all savings realized as a result of the I’m 18 Project between
[**]* and [**]*.
     In accordance with the Original Supply Agreement and with prior drafts of
Triple Fold End project agreements, DLM will reimburse Impress period expense
items, including project related expenses up to $[***]*, consistent with
Section 4.7 of the Original Supply Agreement. No ROI is payable on the Impress
investment made under the terms of the I’m 18 MOU; provided, that subject to the
mutual agreement of the parties, DLM may pay ROI on additional investments to
the extent they result from: (i) changes to the I’m 18 Specifications agreed to
by the parties, and/or (ii) a material increase in the Base Amount (for total
demand in excess of [***]* units of 300 diameter EZO ends per year and/or in
excess of [***]* units of 307 diameter UEZO ends per year).
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

B-1



--------------------------------------------------------------------------------



 



ANNEX B — ATTACHMENT 1

     
PRODUCT DEVELOPMENT
  (GRAPHIC) [f37373f3737301.gif]
(internal use only)
 
300 EZO
     

CONFIDENTIAL INFORMATION HAS BEEN
OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

            Code   Item Number   Specification  
A
  Curl Diameter    [****]
B
  Countersink (for chuck)    [****]
C
  Curl Height    [****]
D
  Curl Opening (pin fit)    [****]
E
  Tab Thickness    [****]
F
  Culr to Bead height    [****]
—
  Score Diameter    [****]
—
  Tab Nose Tip to Rivet    [****]
—
  Pop Opening Force    [****]
—
  Pull Opening Force    [****]
—
  Pressure Performance    [****]
—
  Buckling    [****]
—
  Bursting    [****]
—
  Compound Weight    [****]
—
  Metal Specification    [****]
—
  Interior Coating    [****]
—
  Exterior Coating    [****]
—
  Score repair    [****]
—
  Tab Metal Specifications    [****]
—
  Tab Lift    [****]  

                             
 
          PRODUCT DESCRIPTION:
 
   PREPARED BY:
 C.R. Burnison   DATE:
01/11/08  
300 DIA.
        EZO END
 
   APPROVED BY:
 P. Oudort   DATE:    CUST. SPEC. NO.:    REV.
        A
 
          CS-00-0000-0  
 
   APPROVED BY:
 JM Legreey   DATE:    REFER SPEC. NO:   SHEET   OF
 
                  1       1

Confidential and proprietary information of Impress. Exclusive property of
Impress. All rights are reserved.
Subject to the terms and conditions of the Supply Agreement effective January 1,
2008 between Impress and DLM

B-2



--------------------------------------------------------------------------------



 



ANNEX B — ATTACHMENT 2

     
PRODUCT DEVELOPMENT
  (GRAPHIC) [f37373f3737301.gif]
(internal use only)
 
307 UEZO
     

CONFIDENTIAL INFORMATION HAS BEEN
OMITTED AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

            Code   Item Number   Specification  
A
  Curl Diameter    [****]
B
  Countersink (for chuck)    [****]
C
  Curl Height    [****]
D
  Curl Opening (pin fit)    [****]
E
  Tab Thickness    [****]
F
  Overall Countersink Depth    [****]
—
  Score Diameter    [****]
—
  Tab Nose Tip to Rivet    [****]
—
  Pop Opening Force    [****]
—
  Pull Opening Force    [****]
—
  Pressure Performance    [****]
—
  Buckling    [****]
—
  Bursting    [****]
—
  Compound Weight    [****]
—
  Metal Specification    [****]
—
  Interior Coating    [****]
—
  Exterior Coating    [****]
—
  Score repair    [****]
—
  Tab Metal Specifications    [****]
—
  Tab Lift    [****]  

                             
 
          PRODUCT DESCRIPTION:
 
   PREPARED BY:
 C.R. Burnison   DATE:
01/16/08  
307 DIA. UNIVERSAL
        EZO END
 
   APPROVED BY:
 P. Oudort   DATE:    CUST. SPEC. NO.:    REV.
        A
 
          CS-00-0000-0  
 
   APPROVED BY:
 JM Legreey   DATE:    REFER SPEC. NO.:   SHEET   OF
 
                  1       1

Confidential and proprietary information of Impress. Exclusive property of
Impress. All rights are reserved.
Subject to the terms and conditions of the Supply Agreement effective January 1,
2008 between Impress and DLM

B-3



--------------------------------------------------------------------------------



 



ANNEX C
AMENDED LEASE AND SERVICES AGREEMENT FOR THE BLOOMSBURG
FACILITIES
See Attached

C-1



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
LEASE AND SERVICES AGREEMENT FOR THE
BLOOMSBURG AND WEIRTON FACILITIES
     THIS FIRST AMENDMENT TO LEASE AND SERVICES AGREEMENT FOR THE BLOOMSBURG AND
WEIRTON FACILITIES (this “Amendment”) is made and entered into on January 22,
2008 to be effective as of January 1, 2008 by and between DEL MONTE CORPORATION,
a Delaware corporation (“DLM”) as successor interest to H.J. HEINZ COMPANY
(“Heinz”) and STAR-KIST FOODS, INC. (“Star-Kist”), IMPRESS GROUP, B.V., a Dutch
corporation, as successor in interest to IMPRESS METAL PACKAGING HOLDINGS, B.V.,
and IMPRESS USA, INC. (collectively, “Impress”).
RECITALS
     WHEREAS, DLM, as successor in interest to Heinz and Star-Kist, and Impress
are parties to that certain Lease and Services Agreement for the Bloomsburg and
Weirton Facilities, dated as of August 13, 2000 (the “Lease”), with respect to
certain facilities located in Bloomsburg, Pennsylvania, as more particularly
described in the Lease (there is no longer a facility located in Weirton); and
     WHEREAS, DLM and Impress desire to amend the Lease as more particularly set
forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and intending to be legally bound hereby, the parties hereto agree as follows:
1. Defined Terms. All capitalized terms used but not defined herein shall have
the same meanings given to them in the Lease.
2. Incorporation of Recitals. This Amendment incorporates by reference the
Recitals set forth above.
3. Supply Agreement. The term “Supply Agreement” shall hereinafter mean that
certain Amended and Restated Supply Agreement between Impress and DLM, dated as
of the date hereof.
4. Term. The Term of the Lease shall expire on the earlier of (a) one hundred
twenty (120) days after the later of (i) the expiration or termination of the
Supply Agreement, as amended, or (ii) the expiration of any periods pursuant to
Section 13.7 of the Supply Agreement, or for so long as Impress continues to own
the assets of the Business (if for less than such one hundred twenty (120) day
period) or (b) a DLM Facility Shutdown (as defined in the Supply Agreement)
affecting the Premises.
5. Services. Exhibit C of the Lease is deleted in its entirety and replaced with
Exhibit C attached hereto. The cost impact of future material changes to
Exhibit C , or changes to other

C-2



--------------------------------------------------------------------------------



 



terms and conditions of this Amendment that are not otherwise covered in Product
Pricing in Article IV of the Supply Agreement shall be addressed through
Section 4.8 of the Supply Agreement.
6. Parking.
     (a) DLM shall, at Impress’ sole cost and expense, construct parking area
with a maximum of twenty-five (25) parking spaces on the Premises at a location
and based on the specifications and at a cost reasonably agreed upon by both
parties (provided, however, that the location of the parking area shall be in
close proximity to the Impress office area). DLM shall use commercially
reasonable efforts to complete the parking area within twelve (12) months from
the date hereof, but Impress shall have no claim against DLM for failure to do
so. When the construction of the parking area has been completed, the parking
area shall be specifically included in the term “Sub-Premises” as used in the
Lease. Impress shall be solely liable for any increases in the Premises Expenses
due to the parking area.
     (b) Without limiting the provisions of Section 4 of the Lease, DLM and
Impress shall reasonably cooperate with each other in creating a safe access
route from all common parking facilities to the operating facilities, which
access shall be maintained at all times. DLM and Impress shall share all costs
and expenses incurred in connection with creating and maintaining such access in
accordance with the Lease.
7. Ratification of Lease. Except as specifically modified by this Amendment, all
of the provisions of the Lease are hereby ratified and confirmed to be in full
force and effect, and shall remain in full force and effect.
8. Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of DLM and Impress and their respective successors and assigns. This
Amendment represents the complete understandings between the parties hereto as
to the subject matter hereof, and supersedes all prior negotiations,
representations, warranties, promises or statements, either oral or written,
among the parties hereto as to the subject matter hereof. This Amendment may
only be amended by a written instrument executed by both DLM and Impress.
9. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, all of which when delivered, shall together constitute
one and the same instrument.
10. Inconsistency. In the event of any inconsistency between the Lease and this
Amendment, the provisions of this Amendment shall control, and all other
provisions of the Lease shall remain in full force and effect.
11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
[SIGNATURE PAGE FOLLOWS]

C-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

            DEL MONTE CORPORATION
      By:           Name:           Title:           IMPRESS GROUP, B.V.
      BY:           Name:           Title:        
IMPRESS USA, Inc.
      BY:           Name:           Title:        

[Signature Page to Bloomsburg Lease Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BLOOMSBURG SERVICES
Fiscal Year 07

                                                                               
                                      May     Jun     Jul     Aug     Sep    
Oct     Nov     Dec     Jan     Feb     Mar     Apr     12 month Avg  
Fixed Billing
                                                                               
                           
13000.14500 PROPERTY TAX
  Real Estate Bills (9 parcels) allocated by floor space square footage   $
3,104     $ 3,104     $ 3,222     $ 3,222     $ 3,222     $ 3,222     $ 3,222  
  $ 3,222     $ 3,222     $ 3,222     $ 3,282     $ 3,242     $ 3,209  
55180.83930 PROPERTY INSURANCE
  Monthly charge from Corporate based on annual insurance report   $ 1,923     $
1,923     $ 1,923     $ 1,923     $ 1,923     $ 1,923     $ 1,923     $ 1,923  
  $ 1,923     $ 1,923     $ 1,923     $ 1,923     $ 1,923  
55180.89200 SALARIES
  List prepared at Budget   $ 974     $ 974     $ 974     $ 974     $ 974     $
974     $ 974     $ 974     $ 974     $ 974     $ 974     $ 974     $ 974  
55180.89200 BENEFITS
  30.0% of Salaried $   $ 292     $ 292     $ 292     $ 292     $ 292     $ 292
    $ 292     $ 292     $ 292     $ 292     $ 292     $ 292     $ 292  
55180.89200 SECURITY (601601)
  Guards   $ 3,003     $ 3,003     $ 3,003     $ 3,003     $ 3,003     $ 3,003  
  $ 3,003     $ 3,003     $ 3,003     $ 3,003     $ 3,003     $ 3,003     $
3,003  
55180.89200 SHARED HOURLY LABOR BENEFITS
  Calculated at 31.4% (FICA, Pension & Savings included above)   $ 943     $ 943
    $ 943     $ 943     $ 943     $ 943     $ 943     $ 943     $ 943     $ 943
    $ 943     $ 943     $ 943  
 
                                                                               
                         
 
                                                                               
                      $ 10,344  
 
                                                                               
                           
Work Order
                                                                               
                           
55180.89200 MAINT LABOR M318
  Forklift/Truck Shop Labor   $ 561     $ 694     $ 694     $ 592     $ 735    
$ 663     $ 327     $ 623     $ 337     $ 367     $ 327     $ 276     $ 516  
55180.89200 HOURLY LABOR BENEFITS
  Calculated at 31.40% (FICA, Pension & Savings included above)   $ 176     $
218     $ 218     $ 186     $ 231     $ 208     $ 103     $ 196     $ 106     $
115     $ 103     $ 87     $ 162  
55120.80100.’MAINT SUPP M318
  Forklift/Truck Shop Supplies   $ 737     $ 347     $ 617     $ 1,155     $
1,699     $ 3,387     $ 986     $ 707     $ 305     $ 863     $ 241     $ 1,096
    $ 1,012  
WA3236800 MRO PARTS
  MRO Parts needed by the cannery, stored in can plant house     ($163 )   $ 0  
    ($1,013 )     ($375 )   $ 0     $ 0     $ 0     $ 0     $ 0       ($1,521 )
    ($239 )     ($199 )     ($292 )
55120.80100,’VARIOUS WORK ORDERS
      $ 0     $ 382     $ 0     $ 0     $ 180     $ 46     $ 0     $ 0     $ 0  
  $ 571     $ 0     $ 0     $ 98  
11500 19900 MRO PARTS
  MRO Parts needed by the can plant, stored in cannery house   $ 1,593     $
3,404     $ 1,693     $ 201     $ 936     $ 1,251     $ 1,392     $ 1,654     $
2,498     $ 1,203     $ 1,611     $ 2,674     $ 1,676  
 
                                                                               
                         
 
                                                                               
                      $ 3,172  
 
                                                                               
                           
Variable
                                                                               
                           
45160.75100 ELECTRICITY
  Meter Reading KWH @ $/KWH   $ 50,630     $ 43,688     $ 54,858     $ 50,093  
  $ 47,560     $ 63,702     $ 45,313     $ 47,633     $ 54,786     $ 50,328    
$ 47,476     $ 49,140     $ 50,434  
45160.75300 GAS/FUEL OIL
  Steam Heat MMBTU’s   $ 5,048     $ 0     $ 0     $ 0     $ 0     $ 0     $
3,083     $ 13,276     $ 23,994     $ 31,141     $ 26,046     $ 24,442     $
10,586  
43000.75500 FUEL — PROPANE
  Bulk Tanks delivered @ $/Bulk Tank $10.96/tank (small tanks/33lbs)   $ 3,387  
  $ 3,003     $ 3,540     $ 2,959     $ 2,554     $ 4,055     $ 2,641     $
3,309     $ 2,973     $ 2,809     $ 2,953     $ 2,651     $ 3,070  
43000.75500 FUEL — PROPANE
  Bulk Tanks delivered @ $/Bulk Tank $14.28/tank (large tanks/43lbs)   $ 71    
$ 43     $ 29     $ 57     $ 14     $ 29     $ 14     $ 24     $ 12     $ 88    
$ 88     $ 91     $ 47  
55160.81400 TELEPHONE
  % of Phone System Maintenance Avaya $ Based on # of extentions   $ 266     $
266     $ 518     $ 266     $ 227     $ 227     $ 227     $ 227     $ 227     $
227     $ 227     $ 227     $ 261  
55160.81400 TELEPHONE
  % of Phone Local Phone Company Commonwealth $   $ 612     $ 636     $ 664    
$ 619     $ 566     $ 571     $ 580     $ 555     $ 522     $ 551     $ 559    
$ 593     $ 586  
55160.81400 TELEPHONE
  MCI Long Distance/Verizon   $ 457     $ 0     $ 851     $ 0     $ 703     $
540     $ 357     $ 0     $ 733     $ 0     $ 807     $ 440     $ 407  
55180.89200 Floor Scrubber Labor
  From Sanitation Supervisor 1 person /week 1.5 hours/day @ $14.36/hr   $ 273  
  $ 230     $ 297     $ 287     $ 273     $ 359     $ 244     $ 273     $ 273  
  $ 278     $ 287     $ 251     $ 277  
55180.89200 SHARED HOURLY LABOR BENEFITS
  Calculated at 31.4% (FICA, Pension & Savings included above)   $ 86     $ 72  
  $ 93     $ 90     $ 86     $ 113     $ 77     $ 86     $ 86     $ 87     $ 90
    $ 79     $ 87  
55340.75760 FUMIGATION
  Actual Bills allocated on floor space % between Cannery and Can Plant   $
1,277     $ 550     $ 1,269     $ 1,404     $ 1,312     $ 1,312     $ 1,074    
$ 550     $ 1,312     $ 550     $ 550     $ 1,228     $ 1,032  
55180.83230 Snow Removal
  High Excavating snow removal Statement #162   $ 0     $ 0     $ 0     $ 0    
$ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 2,666     $ 825     $ 291  
 
                                                                               
                         
 
                                                                               
                      $ 67,077  

C-1



--------------------------------------------------------------------------------



 



ANNEX D
AMENDED SUBLEASE AND SERVICES AGREEMENT FOR THE AMERICAN
SAMOA FACILITY
See Attached

D-1



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO
SUBLEASE AND SERVICES AGREEMENT FOR
AMERICAN SAMOA FACILITY
     THIS FIRST AMENDMENT TO SUBLEASE AND SERVICES AGREEMENT FOR AMERICAN SAMOA
FACILITY (this “Amendment”) is made and entered into on January 22, 2008 to be
effective as of January 1, 2008 by and between DEL MONTE CORPORATION, a Delaware
corporation (“DLM”), as successor in interest to H.J. HEINZ COMPANY (“Heinz”)
and STAR-KIST SAMOA, INC. (“Star-Kist”), IMPRESS GROUP, B.V., a Dutch
corporation, as successor in interest to IMPRESS METAL PACKAGING HOLDINGS, B.V.,
and IMPRESS AMERICAN SAMOA, INC. (collectively, “Impress”).
RECITALS
     WHEREAS, DLM, as successor in interest to Heinz and Star-Kist, and Impress
are parties to that certain Sublease and Services Agreement for American Samoa
Facility, dated as of August 13, 2000 (the “Sublease”), with respect to certain
facilities located in American Samoa, as more particularly described in the
Sublease; and
     WHEREAS, DLM and Impress desire to amend the Sublease as more particularly
set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and intending to be legally bound hereby, the parties hereto agree as follows:
1. Defined Terms. All capitalized terms used but not defined herein shall have
the same meanings given to them in the Sublease.
2. Incorporation of Recitals. This Amendment incorporates by reference the
Recitals set forth above.
3. Supply Agreement. The term “Supply Agreement” shall hereinafter mean that
certain Amended and Restated Supply Agreement between Impress and DLM, dated as
of the date hereof.
4. Term. The Term of the Sublease shall expire on the earlier of (a) one hundred
twenty (120) days after the later of (i) the expiration or termination of the
Supply Agreement, as amended, or (ii) the expiration of any periods pursuant to
Section 13.7 of the Supply Agreement, or for so long as Impress continues to own
the assets of the Business (if for less than such one hundred twenty (120) day
period) or (b) a DLM Facility Shutdown (as defined in the Supply Agreement)
affecting the Premises.
5. Services. Exhibit C of the Sublease is deleted in its entirety and replaced
with Exhibit C attached hereto. The cost impact of future material changes to
Exhibit C, or changes to other terms and conditions of this Amendment that are
not otherwise covered in Product Pricing in

D-2



--------------------------------------------------------------------------------



 



Article IV of the Supply Agreement shall be addressed through Section 4.8 of the
Supply Agreement.
6. Sublease Subject to the Leases. The following provision is added to the end
of Section 3 of the Sublease:
     “Notwithstanding anything to the contrary contained herein, after
August 13th, 2010 and provided that DLM has and continues to comply with the
terms of the applicable Leases, if for any reason one or more of the Leases
shall expire or terminate before the end of the Term or any renewal thereof,
then this Sublease shall also expire or terminate as to the portion of the
Sub-Premises that are the subject of any such Lease on the same date that any
such Lease expires or terminates. In such event, neither DLM nor the Landlords
shall in any way be responsible or liable to Impress for the early termination
of this Sublease; provided, however if DLM does not exercise its options and use
all reasonable means to renew the Leases; and the Leases expire or terminate as
a result, then DLM shall be liable to Impress for costs and expenses incurred by
Impress to lease the Sub-Premises during the Term of this Sublease that exceed
the costs and expenses that Impress would have been incurred in connection with
such lease under the terms of this Sublease.”
7. Ratification of Sublease. Except as specifically modified by this Amendment,
all of the provisions of the Sublease are hereby ratified and confirmed to be in
full force and effect, and shall remain in full force and effect.
8. Binding Effect. This Amendment shall be binding upon, and shall inure to the
benefit of DLM and Impress and their respective successors and assigns. This
Amendment represents the complete understandings between the parties hereto as
to the subject matter hereof, and supersedes all prior negotiations,
representations, warranties, promises or statements, either oral or written,
among the parties hereto as to the subject matter hereof. This Amendment may
only be amended by a written instrument executed by both DLM and Impress.
9. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, all of which when delivered, shall together constitute
one and the same instrument.
10. Inconsistency. In the event of any inconsistency between the Sublease and
this Amendment, the provisions of this Amendment shall control, and all other
provisions of the Sublease shall remain in full force and effect.
11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of American Samoa.
[SIGNATURE PAGE FOLLOWS]

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first written above.

            DEL MONTE CORPORATION

      By:           Name:           Title:               IMPRESS GROUP, B.V.

      BY:           Name:           Title:               IMPRESS AMERICAN SAMOA,
INC.

      BY:           Name:           Title:        

[Signature Page to American Samoa Lease Amendment]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
AMERICAN SAMOA SERVICES
Fiscal Year 07

                                                                               
                                              May     Jun     Jul     Aug    
Sep     Oct     Nov     Dec     Jan     Feb     Mar     Apr     12 month Avg  
Fixed Billing
                                                                               
                               
11500.19900
  RENT - LAND   Rent access road (Satala Land Trust)   $ 10,500     $ 10,500    
$ 10,500     $ 10,500     $ 10,500     $ 10,500     $ 10,500     $ 10,500     $
10,500     $ 10,500     $ 10,500     $ 10,500     $ 10,500  
11500.19900
  RENT - LAND   Rent Land ASG   $ 1,591     $ 1,591     $ 1,591     $ 1,591    
$ 1,591     $ 1,591     $ 1,591     $ 1,591     $ 1,591     $ 1,591     $ 1,591
    $ 1,591     $ 1,591  
55180.89200
  PROPERTY DAMAGE INSURANCE   Monthly charge from Corporate based on annual
insurance report   $ 2,535     $ 2,535     $ 2,535     $ 2,535     $ 2,535     $
2,535     $ 2,535     $ 2,535     $ 2,535     $ 2,535     $ 2,535     $ 2,535  
  $ 2,535  
55180.89200
  SECURITY (616616)   Audiometric - Administrator   $ 59     $ 59     $ 59     $
59     $ 59     $ 59     $ 59     $ 59     $ 59     $ 59     $ 59     $ 59     $
59  
55180.89200
  SHARED HOURLY LABOR   Maintenance Fire Protection & Pest Control   $ 237     $
237     $ 237     $ 237     $ 237     $ 237     $ 237     $ 237     $ 237     $
237     $ 237     $ 237     $ 237  
 
                                                                               
                             
 
                                                                               
                          $ 14,920  
Work Order
                                                                               
                               
11500.19900
  MRO PARTS   Samoa MRO parts   $ 1,071     $ 1,988     $ 71     $ 1,198     $
4,881     $ 695     $ 1,449     $ 324     $ 203     $ 497     $ 1,966     $
2,781     $ 1,427  
 
                                                                               
                             
 
                                                                               
                          $ 1,427  
Variable
                                                                               
                               
11500.19900
  PURCHASED WATER   Meter Reading KWH @ $/KWH   $ 2,289     $ 2,289     $ 2,289
    $ 2,289     $ 2,289     $ 2,289     $ 2,289     $ 2,289     $ 2,289     $
2,289     $ 2,289     $ 2,289     $ 2,289  
11500.19900
  GAS/FUEL OIL   Origin Butane Gas   $ 4,294     $ 4,022     $ 4,294     $ 5,080
    $ 5,534     $ 5,413     $ 4,606     $ 4,264     $ 2,572     $ 5,144     $
4,568     $ 3,587     $ 4,448  
11500.19900
  GAS/FUEL OIL   Seaside Service Station                                        
                                  $ 157     $ 570     $ 56     $ 261  
 
                                                                               
                             
 
                                                                               
                          $ 6,998  
Other Work Order
                                                                               
                               
11500.19900
  TELEPHONE   Local Phone company (ASTCA)   $ 0     $ 627     $ 1,194     $ 559
    $ 572     $ 1,196             $ 596     $ 637     $ 1,221     $ 646        
    $ 725  
11500.19900
  TELEPHONE   Local Phone company (BLUE SKY)   $ 0     $ 466     $ 1,077        
    $ 1,067     $ 410     $ 454     $ 438             $ 1,028     $ 259     $
417     $ 562  
11500.19900
  BUS TRANSPORTATION   Impress nite transit   $ 281     $ 569     $ 399     $
673     $ 614     $ 300     $ 498     $ 428     $ 84     $ 236     $ 401     $
403     $ 407  
11500.19900
  FREIGHT & CARRIAGE   Interocean Steamship & SANKYU/ALI ocean freight   $ 2,255
    $ 100     $ 619     $ 2,718             $ 2,327     $ 340     $ 6,611     $
1,044     $ 11,482     $ 263     $ 305     $ 2,551  
11500.19900
  POSTAGE AND PACKING   U.S. Postal service   $ 24     $ 12             $ 20    
        $ 208     $ 8     $ 12     $ 16     $ 8     $ 8             $ 35  
11500.19900
  HAND WRAP   Hand wrap   $ 861     $ 0     $ 112             $ 304            
        $ 4,688     $ 111     $ 112                     $ 884  
11500.19900
  EMPLOYEE ACTIVITIES   Employee gifts & awards i.e. wahoo/turkey/luncheon   $ 0
    $ 480                     $ 2,137     $ 191     $ 1,454                    
$ 73     $ 120             $ 637  
11500.19900
  REWORK   Can Sorting   $ 0     $ 0     $ 57     $ 109     $ 50     $ 54      
      $ 78                             $ 138     $ 61  
11500.19900
  PROFESSIONAL   Professional services (Sir Amos/Sadie                          
                                                                             
 
  SERVICES   Thompson/ASG Immigration)                                   $ 1,128
                            $ 30                             $ 579  
11500.19900
  TRAINING - External   Forklift Training                                      
    $ 100                                                     $ 100  
 
                                                                               
                             
 
                                                                               
                          $ 6,540  

C-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
FACILITIES
DLM Facilities:
Bloomsburg, Pennsylvania, United States
Pago Pago, American Samoa, United States
Impress Facilities:
Weirton, West Virginia, United States
Bloomsburg, Pennsylvania, United States
Terminal Island, California, United States
Mayaguez, Puerto Rico, United States Pago
Pago Pago, American Samoa, United States

1.1-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.2(a)
METHOD FOR DETERMINING DEPRECIATION
The straight-line method of depreciation shall be used for the following
categories of assets over the depreciation lives specified below.

              Depreciation Lives (Years)
 
       
Buildings and improvements
    25  
Major production machines
    15  
Major overhauls
    5  
Machine shop and ancillary equipment
    5  
Production tools
    5  
Services-Electrical/water
    7  
Vehicles, FLT & Mobile Plant
    4  
Office furnishings and equipment
    5  
Computers
    3  

3.2(a)-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.1*
PRODUCT PRICES FOR FY 2008, BASELINE VOLUMES, AND DLM HISTORICAL
DELIVERY VOLUMES FOR FY 2006 AND 2007
Product Prices at FY08 Price Model for Products at each Facility (costs and
prices in $  per thousand units and volume in thousands of units)
DLM FY08 Pricing Summary*

                                                                               
                            Actual Volume                 Facility     Product  
  Baseline Volume     FY08     NOTE     FY06     FY07                          
        Price per 000                                  
Bloomsburg
                                                       
Can
    214/300 X 400 3 PC w [**] end     [***]     [***]               [***]    
[***]                
 
    214/300 X 400 3 PC w [**] end     [***]     [***]               [***]    
[***]     [**]          
 
    307 X 500 3PC w/Att [**] end     [***]     [***]               [***]    
[***]     [**]          
 
    307 X 500 3PC w [**] end     [***]     [***]               [***]     [***]  
             
 
    307 X 108 2 PC CLR- [**]     [***]     [***]               [***]     [***]  
             
 
    307 X 108 2 PC GOLD-[**]     [***]     [***]               [***]     [***]  
             
 
    211 X 113 2 piece gold     [***]     [***]               [***]     [***]    
           
End
    307 Univ EZO -CLR [**]     [***]     [***]               [***]     [***]    
           
 
    307 Univ EZO GOLD [**]     [***]     [***]               [***]     [***]    
[**]     [**]    
 
    307 Univ EZO [**] Gold     [***]     [***]               [***]     [***]    
[**]     [**]    
 
    307 Univ EZO [**] Gold     [***]     [***]               [***]     [***]    
[**]     [**]    
 
    211 TANIKEI GOLD     [***]     [***]               [***]     [***]          
     
 
    211 TANIKEI Clear     [***]     [***]               [***]     [***]     [**]
         
 
    211 TANIKEI Clear     [***]     [***]               [***]     [***]     [**]
         
 
    211 TANIKEI GOLD appollo     [***]     [***]               [***]     [***]  
             
 
    211 TANIKEI GOLD NZ     [***]     [***]               [***]     [***]    
[**]          
Puerto Rico
                                                       
Can
    211X105.7 BODY [**] Clear Cans     [***]     [***]               [***]    
[***]     [**]          
 
    211X105.7 BODY [**] Gold Cans     [***]     [***]               [***]    
[***]     [**]          
Samoa
                                                       
Can
    307X108 BODY [**] CLR     [***]     [***]               [***]     [***]    
           
 
    307X108 BODY [**] CLR     [***]     [***]               [***]     [***]    
           
 
    307X105 BODY [**] CLR     [***]     [***]               [***]     [***]    
           
 
    401x201 BODY [**] CLR (M)     [***]     [***]               [***]     [***]
               
Terminal Island
                                                       
Can
    307x108 [**] CLEAR DRD     [***]     [***]       1       [***]     [***]    
           
 
    307x108 [**] CLEAR DRD     [***]     [***]       1       [***]     [***]    
           
End
    307 midi seam Clear [**]     [***]     [***]               [***]     [***]  
             
 
    307 midi seam Gold [**]     [***]     [***]               [***]     [***]  
             
 
    401 end     [***]     [***]               [***]     [***]                
Weirton
                                                       
End
    214 TFS ENDS [**]     [***]     [***]               [***]     [***]        
       
 
    307 SANITARY     [***]     [***]               [***]     [***]              
 
 
    300 [**] sanitary     [***]     [***]               [***]     [***]        
       
 
    Total:     [***]                     [***]     [***]                

 

Notes:       1   Ex Works Terminal Island-Baseline to Either Ecuador or Samoa

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

4.1-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.2
ALLOCATION OF PRICE ADJUSTMENT*

                                  Average                             FY06&FY07
                            Actual   FY07 Actual   FY ’08   Price   Adjusted    
    Product   Volume   Volume   price   Change   FY08 Price   Delta      
Bloomsburg
                           
214/300*400 3 piece can w [**] end
  [***]   [***]   [***]   [***]   [***]   [***]    
214/300*400 3 piece can w [**] end
  [***]   [***]   [***]   [***]   [***]   [***]    
214/300*400 w/ cl. EZO end [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
307*500 3 piece can
  [***]   [***]   [***]   [***]   [***]   [***]    
307*500 w/ EZO end w [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
307*108 2 piece clear
  [***]   [***]   [***]   [***]   [***]   [***]    
307*108 2 piece gold
  [***]   [***]   [***]   [***]   [***]   [***]    
211*105.7 gold (from PR)
  [***]   [***]   [***]   [***]   [***]   [***]    
307 EZO [**] for 307x500
  [***]   [***]   [***]   [***]   [***]   [***]    
307 EZO — clear [**] for Blo 307x108
  [***]   [***]   [***]   [***]   [***]   [***]    
307 EZO — gold [**] w sgl ctg for Blo 307x108
  [***]   [***]   [***]   [***]   [***]   [***]    
307 Sanitary
  [***]   [***]   [***]   [***]   [***]   [***]    
300 EZO clear w [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
211 Tanikei gold
  [***]   [***]   [***]   [***]   [***]   [***]    
 
                           
Weirton
                           
300 [**] end [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
214 [**] end [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
214 [**] end [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
 
                           
Total Petfood
  [***]   [***]               [***]   [***]
 
                           
Puerto Rico
                           
211*107 clear [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
211x107 [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
 
                           
Samoa
                           
307*108 clear — [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
401*201 clear [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
 
                           
Terminal Island
                           
307 [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
307 [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
401 end
  [***]   [***]   [***]   [***]   [***]   [***]    
 
                           
Bloomsburg
                           
307 EZO — gold [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
211 Tanikei clear [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
211 Tanikei clear [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
211 Tanikei gold [**]
  [***]   [***]   [***]   [***]   [***]   [***]    
 
                           
Total Seafood
  [***]   [***]               [***]   [***]
 
                           
Total
  [***]   [***]               [***]    
 
                           
 
                      [***]
[***]    



This schedule is an indication of how prices will be calculated adding in a
$[***] price increase. In this example the allocation has been made on a
Historical Volume from FY’ 06 and FY’ 07 averages. The actual calculation to be
used for pricing from May 2008 onwards will be recalculated using Historical
Volumes from FY’ 07 and FY’ 08 and this may result in minor changes to price
allocation.
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

4.2-1



--------------------------------------------------------------------------------



 



SCHEDULE 4.3(c)
COST SAVINGS PROJECTS*

                                  Projects In-Process FY08 Under $[***]        
        Annualized Est.     Good Faith Est.                       Savings at
Baseline     Savings - $/1,000                       Volumes     units          
                       
300 EZO Tab [**]
    BLO     2007-01     $[***]     $[***]                                  
300 San [**]
    WEI     2007-06     $[***]     $[***]                                  
214 San [**] BLO/WEI
    BLO/WEI     2007-05     $[***]     $[***]                                  
211 SPE Tab [**]
    BLO     2007-12     $[***]     $[***]                                  
214/300x400 [**]
    BLO     2007-07     $[***]     $[***]                                  
214 San [**]
    WEI     2007-05     $[***]     $[***]                                  
Transfer 211x107 Cans from [**]
                $[***]     $[***]                                  
Sub-Total New Projects
                $[***]                                      

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

4.3(c)-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
AQL PLAN

A.   Empty Can Inspection Procedure.

1.   Purpose
The objective of this procedure is to establish the minimum quality level of
cans being received for use by DLM and its Affiliates. These Sampling Plans are
to be used for supplier commissioning and for use when quality problems arise.
Integral parts of this inspection procedure are the rejection of lots of cans
not meeting standards, the possibility of reworking rejected lots, re-sampling
of suspect lots and the acceptance of approved lots based on the container
standards. Due to the different methods of manufacturing two-piece and
three-piece cans and the resulting differences in defects, there are separate
recording forms and defect descriptions for each.       All empty cans purchased
outside of the company should be inspected in accordance with the local Material
Sampling Plan. In addition, if an internal supplier has demonstrated a need for
additional testing this procedure shall be used.   2.   General Can Requirements
Cans must satisfactorily hold the product when properly packed and run through
properly maintained and adjusted filling and closing equipment. The cans should
also have an appearance which will not interfere with the sale of the packed
container to the ultimate consumer. Internal container quality, including
enamels and lacquers, should satisfactorily protect the contents without
adversely affecting the quality of the can contents.   3.   Storage Requirements
(Prior to Delivery)
All goods will be stored in warehouses that comply to good housekeeping
standards. Goods should not come into contact with water or other substances.
There will be an adequate system of pest control employed to avoid
contamination.   4.   Delivery Requirements
Delivery by cable way must occur at the specified run rate for each particular
line. Cable ways must be maintained to ensure contamination or damage does not
occur during transit. Delivery by forklift or truck must comprise of integral
loads packed to withstand handling and transfer. All loads shall be free from
contaminants and shall be of sound construction. Loads received on broken or
contaminated pallets or with transfer damage shall be rejected. Each pallet
shall have the designated amount of product, no partial or incomplete pallets
shall be accepted. Each pallet shall be properly identified with a completed
production ticket.   5.   Performance Requirements of Can/Ends
Cans/ends must be delivered to the cannery in accordance to agreed schedule. Can
and ends delivered must not give rise to line downtime, all loads must be stable
and not give rise to handling issues. Cans and ends must not cause scrap off the
line or

7.1-1



--------------------------------------------------------------------------------



 



    cause line downtime. Cans and ends must not cause filled goods quarantines
or give rise to container caused consumer complaints. Incidents caused by the
aforementioned will be reviewed with the supplier at regular meetings.   6.  
Specific Standards
All cans and ends must fall into agreed upon visual and dimensional
specifications. These specifications shall not be subject to change without
written formal agreement.       Deliveries falling outside agreed upon
specifications may result in the rejection of the delivery. Refer to can/end
specifications supplied.   7.   Notice of Errors
If, during the course of normal dimensional or visual inspections, the supplier
determines that a fault has developed the supplier shall immediately inform the
production manager or designee the nature and magnitude of the problem. It shall
be incumbent on the supplier to determine the cause and amount of affected
production. DLM will place the said production on hold and determine an
effective course of action. The supplier shall render any assistance determined
applicable. Upon completion of investigation the supplier shall be liable for
rework costs associated with said hold if the cans or ends were outside
specifications.   8.   Lot Size
A lot will consist of one pallet of cans or equivalent. Lot sizes vary with
container size, type of shipment and location. Following is a list of pallet
sizes by can size:

                                          Can Size     Layers/Pallet     Can
Size     Lot Size     Sample Size *                                  
3 ounce
    65     211x105.7       21,600         315                                  
 
3 ounce
    60     211x107       21,600         315                                    
6 ounce
    58     307x108       12,586         315                                    
5.5 oz.
    61     307x108       13,237         315                                    
6 ounce
    50     307x109       10,850         315                                    
9 ounce
    40     307x203       8,680         200                                    
12 ounce
    43     401x201       6,708         200                                    
13 ounce
    23     300x315       6.624         200                                    
14 ounce
    21 (tall pallets)     300x404       6,426         200                      
             
22 ounce
    18     307x500       3,780         200                                    
23 ounce
    17 (tall pallets)     307x505       3,808         200                      
             
4 pound
    16 (tall pallets)     603x408       1,024         80                        
         

  *   Samples to be obtained uniformly throughout the pallet

9.   Sampling Plan
The sampling used is a single sampling plan as this is the most effective
sampling plan to detect lots with a low level of defect. The accept/reject
levels are provided for each sample size and category of defect: critical, major
and minor.

7.1-2



--------------------------------------------------------------------------------



 



    Table of Accept / Reject Levels, Lot Size and Sample Size

                                                                               
                  Accept / Reject by Type of Defect                   Critical  
            Major               Minor     Lot Size     Sample Size     Acc.    
Rej.               Acc.     Rej.               Acc.     Rej.                    
                                           
up to 1200
      125         0         1                   1         2                   3
        4                                                                  
1201 to 3200
      200         0         1                   1         2                   5
        6                                                                  
3201 to 10,000
      315         0         1                   1         2                   8
        9                                                                  
10,001 to 35,000
      500         0         1                   2         3                   12
        13                                                                

    AQL of Sampling Plans: MIL STD 105D (ABC) inspection level III single
sampling — tightened inspection

             
*
  Critical Defects   “0.01% AQL”   Standards Category
 
  Major Defects   0.25% AQL    
 
  Minor Defects   1.50% AQL    

*   Actual Critical Requirement Limits: 2pc 1:100,000 or .001%; 3pc 1:50,000 or
.002%   10.   Sample Collection
Lot sampling is done within the can plant by quality control inspectors.

  a.   Each lot (pallet) is sampled at the specified sampling rate. Sampling may
be done on a continuous basis on an inspection conveyor prior to palletizing but
after exiting the tester (air or light).     b.   If sampling is done on a
continuous basis the samples must be drawn at a frequency equivalent to the
sampling rate in Section 3.     c.   If the sampling is done on a continuous
basis prior to palletizing, properly identified records must still be kept for
each pallet lot. For recording purposes, a simple light system, actuated by the
palletizer operator, could indicate to the belt inspector when a pallet is
finished,     d.   For cans produced at a separate location or by an outside
supplier, each lot (pallet) shall be sampled at the specified rate from a truck
or rail car shipment.

11.   Determination of Acceptability
If the number of defects found in the sample is equal to or less than the
acceptance number in the sampling plan, the lot from which the samples were
drawn shall be considered acceptable. If the number of defects is equal to or
greater than the reject rate, the lot shall be rejected. Cans that exhibit
obvious shipping damage should be segregated and not used to determine
acceptability of the lot.

7.1-3



--------------------------------------------------------------------------------



 



12.   Interpretation of Results
A significant difference exists between a critical defect, a major defect and a
minor defect. Results of the container examination have to be categorized by
critical, major and minor defects. Due to the fact that minor defects are less
serious, greater allowances are given in the number of defects accepted, even
though the sampling procedure is the same as that for critical and major
defects. Proper categorization depends upon severity and should be determined by
qualified personnel or supervisor.   13.   Examination Procedure

  a.   Each unit of can samples should be inspected and classified for the
visual defects which are listed and defined below. Record results of each sample
inspection on the work form attached. (Visual Inspection Self-Manufactured Cans
for two-piece or three-piece cans). Any defects not listed may require review
with the can plant or container supplier and quality assurance before being
included in the evaluation of lot or lots. All defective critical and major cans
will be marked with date, time, lot number, tag number and defect circled and
cans saved for review in the event the quality of a lot is questioned.     b.  
If a can has more than one defect it will be counted only as one defective can
in the classification of the most critical defect.     c.   When all sample cans
have been inspected and the defectives classified and recorded, the total number
of defective cans will be compared with the acceptance and / or rejection
numbers of the sampling plan.

14.   Evaluation of Results

  a.   If the number of defective cans in the sample is equal to, or less than,
the acceptance number, the lot will be accepted.     b.   If the number of
defective cans in the sample is equal to, or greater than, the rejection number,
the lot will be rejected.     c.   If any critical defects are found, or if the
number of defective cans in any sample are greater than acceptance level, then
the preceding pallet must also be resampled. Resample the preceding pallet at
the same sample size described under Section 4. If the number of defective cans
found on the preceding pallet are greater than the acceptance level then that
pallet is rejected. Resample each preceding pallet until a pallet is found to
have a number of defective cans in the sample equal to, or less than, the
acceptance number.     d.   There must be communication between the fork truck
driver and the responsible personnel doing the AQL. No pallet may be removed
from the palletizer until the personnel responsible have signed the inventory
tag or placed a hold tag on the pallet.

7.1-4



--------------------------------------------------------------------------------



 



15.   Definitions of Types of Defects

  a.   Critical Defects: A critical defect is a can defect which shows product
leakage and/or is certain or most likely to produce a leak. A critical defect
causes failure to the package to the point where the container will not fulfill
its intended purpose and is most likely to result in an unacceptable condition
for the consumer.     b.   Major Defects: A major defect is a can which does not
show leakage but in the future may likely produce a leak. A major defect could
cause failure to the package to the point that it is unacceptable to the
consumer or result in an unacceptable condition of the container.     c.   Minor
Defects: Minor defects are definitely objectionable but will not cause failure
of the can to fulfill its intended purposes. Minor defects are not serious but
may affect the appearance of the cans and may result in unacceptability by the
ultimate consumer.

16.   Description of Critical Defects in Three-Piece

  A.   Welding Defects

  i.   Defective Side Seam - leaks along side seam in water tested at 25 psi    
ii.   False Seam - any failure of the body hook or cover hook or part of the
side seam     iii.   Pinhole in Tinplate - a minute hole in the plate that may
leak     iv.   Cracked Flange - Any crack in the flange     v.   Cold or Hot
Welds - cans that fail the side seam rip test or other destructive tests such as
the Ball weld test. If doubts exist water test can at 25 psi whilst tapping the
side seam in the bead area with a piece of 3/8 inch rod. If any evidence of
leakage occurs the can should be treated as a critical defect.

  B.   Bottom Double Seam Defects

  i.   Cutover to point of fracture - any overhang of metal around the top of
the countersink wall which is obviously fractured     ii.   Deadhead - any
incompletely rolled seam     iii.   Cable Burn - a cable burn cutting into the
double seam     iv.   Broken Chuck - an outward projection of the countersink
wall extending the full depth of the countersink

7.1-5



--------------------------------------------------------------------------------



 



  v.   Lippers (Pinlips, Spurs, Vees) - irregularities in the double seam due to
insufficient overlap of the cover hook with the body hook. The cover hook metal
protrudes below the seam at the cover hook radius in one or more “v” shapes.    
vi.   Droops - a smooth projection of the double seam below the bottom of the
normal seam at the cover hook radius and is frequently found at the side seam.  
  vii.   Cut Seam - any cut in the double seam     viii.   Cracked Seam - any
crack in the double seam     ix.   False Seam - incomplete formation of the
double seam due to failure of the body hook or cover hook     x.   Knockdown
flange - incomplete formation of the double seam due to the body flange not
hooking to the cover curl.     xi.   Spinner - incompletely rolled seam     xii.
  Misassembly - the end is not properly applied

17.   Description of Major Defects in Three-Piece

  A.   High Ends (Cocked Bodies) - A misalignment of the body edges more than
1/32”     B.   No Inside Enamel on Body or End (when coated can is specified) -
the plate from which the can body or end was made did not receive an enamel
coating     C.   Scrap or Die Mark - a heavy impression caused by scrap material
in the press. Sharp enough to score the metal.     D.   Cable Burn - a cable
burn cutting through the tin plate but not through the double seam     E.   Top
Flange Damage - knocked down, mushroomed, dented or wrinkled flanges or
otherwise damaged flanges of a severity that may result in double seam
irregularities.

18.   Description of Minor Defects in Three-Piece

  A.   Foreign Contamination - any observable amount of oil, grease, dirt or
other foreign object inside the can

7.1-6



--------------------------------------------------------------------------------



 



  B.   Inside Coating Scratch (when coated can is specified) — a scratch or
accumulation of scratches exposing base metal or any area 1/8 inch by 1/8 inch
or in the following lengths:                   1/2 inch for 300 x 404/402 (14
ounce)
                3/4 inches for 307 x 500 (23 ounce)

        A normal amount of metal exposure at the side seam area (cut edge) may
be disregarded.

  C.   Body Dent or Damaged Can         A dent 1/2 inch in length for 300
diameter (14 ounce)       A dent 3/4 inches in length for 307 diameter (23
ounce)       or any dent deep enough to cause problems or difficulty in filling
or labeling. Dents larger than above specified are considered major dents.    
D.   Cable Burn - a cable burn or scuff which is not deep enough to cut through
the plate and will survive handling and processing     E.   Enamel Defects -
excessive amount of eyeholing in inside coat, foreign particles in coating (oven
grit) and blistering     F.   High Ends - a misalignment of the body edges equal
to 1/64” or more     G.   Die Marks - light impressions on the bottom of the can
caused by scrap material on dies. Not severe enough to score the metal.     H.  
Body Buckle - a condition where directly under the finished seam there appears
to be a buckled or twisted condition     I.   Damaged Flange - mushroom flange,
knocked down flange, turned up flange, turned in flange, dented flange to the
extent that it does not interfere with complete and proper seaming operations

19.   Description of Critical Defects in Two-Piece Cans

  a.   Fractured Bottom - fracture along a profile or bead on bottom of can    
b.   Clipped Flange - portion of flange, or flange and body, is missing     c.  
Cracked Flange (split flange) — any crack in the flange     d.   Cracked Body -
any crack in the body     e.   Pinhole in Tinplate - a minute hole in the plate
that may leak

7.1-7



--------------------------------------------------------------------------------



 



  f.   Blow Out - can that is not properly formed due to incomplete fabrication
in the redraw press.     g.   Cable Burn - a cable burn or scuff that may be
deep enough to have cut through the body plate     h.   Double Can - a can with
a double thickness of base material

20.   Description of Major Defects in Two-Piece Cans

  a.   Peeling Enamel (outside)- defective outside coating, peeling off     b.  
Deep Score - a heavy score that may rupture or crack during seaming or
retorting, resulting in a leaker     c.   Die (scrap) Mark - a heavy impression
caused by scrap material in the press. Sharp enough to score the metal.     d.  
Foreign Contamination - any amount of foreign contamination that may have a
direct and adverse effect on the acceptability and wholesomeness of the finished
product.     e.   Laminated Plate - any defect in the plate that may cause the
container to leak at any time during processing or handling     f.   No Enamel
(In/Outside) - the plate from which the can body was made did not receive the
proper enamel coating or interior/exterior enamels are reversed     g.   Rust -
any rust that has a direct and adverse effect on the acceptability and
wholesomeness of the finished product     h.   Wrinkled Flange - wrinkles,
sufficient to cause seam irregularities     i.   Flange Damage - knocked down,
mushroomed, dented or wrinkled flange or otherwise damaged flange that may
result in double seam irregularities     j.   Enamel Defect - a defect in the
enamel coating (inside or out) that may have a direct and adverse effect on the
acceptability and wholesomeness of the product or exceeds the maximum
specification on the enamel rater test     k.   Deep Profile - a unit depth
greater than maximum specification which could weaken the bottom profile     l.
  No Profile - An incomplete profile, unlikely to be found as a sole defect,
that does not meet minimum buckle requirements.

7.1-8



--------------------------------------------------------------------------------



 



  m.   Body Dent - a dent greater than 1/2” in length for 211 diameter (3
ounce), 3/4” in length for 307 diameter (6 ounce) or any dent that may affect
the integrity of the double seam or the soundness of the can body.     n.  
Cable Burn - a cable burn or scuff that may be deep enough to fracture during
handling or processing.

21.   Description of Minor Defects in Two-Piece Cans

  a.   Body Dent or Damaged Can - a dent 1/2” in length for 211 diameter (3
ounce), 3/4” in length for 307 diameter (6 ounce) or any dent deep enough to
cause problems or difficulty in filling or labeling. Dents larger than above
specified are considered major dents.     b.   Bottom Radius Dent - small dents
at the bottom of the can     c.   Damage Flange - flange damage that does not
interfere with complete and proper seaming     d.   Die Marks - light impression
in the bottom of the can caused by scrap material on dies. Not severe enough to
score the metal.     e.   Enamel Defect (In/Outside) - excessive amounts of
“eyeholing” on the inside coat, foreign particles in coating (oven grit), enamel
drips and blistering     f.   Light (incomplete) Profile - unit depth less than
the minimum specification which exceeds minimum buckle requirements     g.  
Light (scratch) - a scratch which exceeds an Enamel Rater reading of 10     h.  
Light Foreign Contamination - any extraneous material, such as oven grit, oil,
grease or dirt that is not great enough to have an adverse effect on the product
or container integrity     i.   Plate Defects - surface defects in steel, i.e.
inclusions, laminations, etc., which do not result in container integrity
concerns     j.   Cable Burn - a cable burn or scuff that is not deep enough to
cut through the plate and will survive handling and processing

22.   Handling of Rejected Lots

  a.   The term reject has been used to indicate failure to be accepted due to
non-conformance to the levels of critical, major or minor defects. It does not
necessarily imply that all cans of the rejected lot will be scrapped. It does
mean that a rejected lot can be “reworked”. Defective cans will be removed and
the reworked lot resubmitted to QC for sampling. Lots being rejected for minor
defects and not reworked will have to be set aside for resampling, or specially

7.1-9



--------------------------------------------------------------------------------



 



      designated packs, production where the cans will meet the criteria of
satisfactorily holding the product to be packed.     b.   Any pallets rejected
must be reworked by qualified can plant personnel. It must be emphasized that
reworked pallets cannot be put into regular inventory until re-AQL’d and the
inventory tag signed by qualified personnel.

23.   Reporting
A weekly summary of inspection results should be submitted to plant and
corporate management.

24.   NOTES

  a.   Any changes and/or modifications to the above may be requested at any
time by the can supplier or cannery in writing to the Can Technical Services
Group. Can Technical Services and DLM Corporate Quality Assurance must approve
all changes.     b.   Any deviation shall be immediately noted by the quality
control department with copies to DLM Corporate Quality Assurance, the plant and
Can Tech Services.     c.   Any disagreement on defect levels, type of defects
or sampling and handling of empty can lots between the plant quality control
department and the can plant should be referred to a panel consisting of DLM
Corporate Quality Assurance and Can Tech Services.     d.   AQL procedures are
primarily used to certify that a supplier is conforming to good manufacturing
processes, they are used to certify lots of components used. Once a supplier has
demonstrated that they are continuously capable of supplying certified products,
AQL procedures may be relaxed, this determination on relaxed AQL must be agreed
to by the customer and manufacturer. AQL procedures are particularly useful and
should be applied during acceptance of a new supplier, on new equipment start
ups, after major equipment rebuilds, upon start up of new material
specifications and during periods when continuous or intermittent quality issues
are known.

7.1-10



--------------------------------------------------------------------------------



 



B.   Can End Inspection Procedure.

1.   Purpose
The objective of this procedure is to establish the minimum quality level of
ends supplied for use at DLM Facilities. These Sampling Plans are to be used for
supplier qualification and for use when quality problems arise. Integral parts
of this inspection procedure are the rejection of lots of ends not meeting
standards, the possibility of reworking rejected lots, resampling of suspect
lots and the acceptance of approved lots based on compliance to standards.      
All ends purchased outside of the company should be inspected in accordance with
the local Material Sampling Plan. If an internal supplier has demonstrated a
need for additional testing, this procedure shall be used.   2.   General End
Requirements
Ends must hermetically hold packed product when cans are passed through properly
maintained and adjusted filling and closing equipment. The ends should also have
an appearance which will not interfere with the marketing and sale of the packed
container to the ultimate consumer. Internal end quality, including enamels,
should satisfactorily protect the contents without adversely affecting the
quality of the contents.   3.   Storage Requirements (Prior to Delivery)
All goods will be stored in warehouses that comply to good housekeeping
standards. Goods should not come into contact with water or other substances.
There will be an adequate system of pest control employed to avoid
contamination.   4.   Delivery Requirements
Delivery by forklift or truck must comprise of integral loads packed to
withstand handling and transfer. All loads shall be free from contaminants and
shall be of sound construction. Loads received on broken or contaminated pallets
or with transfer damage shall be rejected. Each pallet shall have the designated
amount of product, no partial or incomplete pallets shall be accepted. Each
pallet shall be properly identified with a completed production ticket.   5.  
Performance Requirements of Can/Ends
Cans/ends must be delivered to the cannery in accordance to agreed schedule. Can
and ends delivered must not give rise to line downtime, all loads must be stable
and not give rise to handling issues. Cans and ends must not cause scrap off the
line or cause line downtime. Cans and ends must not cause filled goods
quarantines or give rise to container caused consumer complaints. Incidents
caused by the aforementioned will be reviewed with the supplier at regular
meetings.   6.   Specific Standards
All cans and ends must fall into agreed upon visual and dimensional
specifications. These specifications shall not be subject to change without
written formal agreement.

7.1-11



--------------------------------------------------------------------------------



 



    Deliveries falling outside agreed upon specifications may result in the
rejection of the delivery. Refer to can/end specifications supplied.   7.  
Notice of Errors
If, during the course of normal dimensional or visual inspections, the supplier
determines that a fault has developed the supplier shall immediately inform the
production manager or designee the nature and magnitude of the problem. It shall
be incumbent on the supplier to determine the cause and amount of affected
production. DLM will place the said production on hold and determine an
effective course of action. The supplier shall render any assistance determined
applicable. Upon completion of investigation the supplier shall be liable for
rework costs associated with said hold if the cans or ends were supplied out of
specification.   8.   Lot Size
A lot is considered to be a palletized load. The manufactured ends are
accumulated in rolls. The rolls are contained in cases or in paper sleeves and
palletized. The palletized lots consist of the following quantities:

B=Bloomsburg                    T=Terminal Island                    W=Weirton

                                                                               
SANITARY ENDS     End Size     Ends/Case     Cs/Pallet     Cs/Layer     # of
Layers     Ends/Sleeve     Slvs/Pall     End/Pall                              
                     
603-W
      460         50         10         5         —         —         23,000    
                                                 
404-W
      960         50         10         5         —         —         48,000    
                                                 
401-W
      1200         55         11         5         —         —         66,000  
                                                   
307-T&W
      2000         45         9         5         —         —         90,000    
                                                 
300-W
      —         —         —         13         560         176         98,560  
                                                   
300-T
      2400         44         11         4         —         —         105,600  
                                                   
211-W
      2460         50         10         5         —         —         123,000  
                                                 

7.1-12



--------------------------------------------------------------------------------



 



                                                  EZO ENDS     End Size     # of
Layers     Ends/Sleeve     Sleeves/Pallet     Ends/Pallet    
307 - B&T
      9         500         126         63,000      
300 - T
      12         450         186         83,700      
211 - T & PR
      14         450         245         110,250      

    For end sizes or lot sizes other than the above mentioned, use the table in
Section 12 to determine the sample size.   9.   Inspector’s Qualifications      
Accuracy of data and reliability of the recorded information are directly
related to and dependent upon the use of experienced personnel. It is therefore
very important that only thoroughly experienced and properly trained personnel
perform the examination. Close quality control supervision is necessary to
insure that all reported data is properly collected and recorded.   10.  
Sampling Plan       The sampling used for this procedure is a single sampling
plan as this is the most effective sampling plan to detect lots with a low level
of defects. The sampling plan provided is for three types of defects: critical,
majors and minors as defined under Section 11 of this procedure.   11.   Sample
Collection       Lot sampling is done within the can plant by quality control
inspectors.

  A.   Each lot (pallet) is sampled at the specified sampling rate.     B.   If
sampling is done on a continuous basis, the samples must be drawn at a frequency
equivalent to the sampling rate in Section 12. When sampling on a continuous
basis, partial pallets may be rejected for defects if the line is stopped and
corrective measures taken.     C.   If the sampling is done on a continuous
basis prior to palletizing, properly identified records must still be kept for
each full or partial pallet lot.     D.   For ends produced at a separate
location or by an outside supplier, each lot (pallet) shall be sampled at the
specified rate (Section 12) from a truck, rail car or ocean carrier shipment.
Pallets must have a signed quality control AQL tag before ends are sent to the
cannery or can plant.

7.1-13



--------------------------------------------------------------------------------



 



12.   Table of Accept/Reject Levels, Lot Size and Sample Size

                                                                               
Accept / Reject by Type of Defect                     Critical     Major    
Minor     Lot Size     Sample Size     Acc.     Rej.     Acc.     Rej.     Acc.
    Rej.    
10,001 to 35,000
      500         0         1         2         3         12         13      
35,001 to 150,000
      800         0         1         3         4         18         19      
150,001 to 500,000
      1250         0         1         5         6         18         19      

    AQL of Sampling Plans: MIL STD 105D (ABC) inspection level III single
sampling — tightened inspection

  *   Critical Defects          “0.01% AQL”          Standards Category
Major Defects 0.25% AQL
Minor Defects 1.50% AQL

*   Actual Critical Requirement Limits: Sanitary/EZO 1:50,000 or .002%   13.  
Interpretation of Results       A significant difference exists between a
critical defect, a major defect and a minor defect. Results of the end
examination have to be categorized by critical, major and minor defects. Due to
the fact that minor defects are less serious, greater allowances are given in
the number of defects accepted, even though the sampling procedure is the same
as that for critical and major defects. Proper categorization depends upon
severity and should be determined by a qualified personnel or supervisor.   14.
  Examination Procedure

  A.   Each unit of the end samples should be inspected and classified for the
visual defects which are listed and defined below. Record results of each sample
inspection on the attached work form for visual inspection for ends. Any defects
not listed may require review with the can plant or container supplier and
quality assurance before being included in the evaluation of lot or lots. All
defective critical and major ends will be marked with date and time and defect
circled and the ends saved for review in the event the quality of a lot is
questioned.     B.   If an end has more than one defect it will be counted only
as one defective end in the classification of the most critical defect.     C.  
When all sample ends have been inspected and defectives classified and recorded,
the total number of defective ends will be compared with the acceptance and/or
rejection numbers of the sampling plan.

7.1-14



--------------------------------------------------------------------------------



 



  D.   Immediately notify can plant supervision upon discovery of a critical or
major defect for corrective action.

15.   Evaluation of Results

  A.   If the number of defective ends in the sample is equal to, or less than,
the acceptance number, the lot will be accepted as is.     B.   If the number of
defective ends in the sample is equal to, or greater than, the rejection number,
the lot will be rejected.     C.   If any critical defects are found, or if the
number of defective ends in any sample are greater than the acceptance level,
the preceding pallet must also be resampled. Resample the preceding pallet at
the same sample size described under Section 7. If the number of defective ends
found on the preceding pallet are greater than the acceptance level this pallet
should also be considered unacceptable.     D.   There must be communication
between the fork truck driver and the quality control personnel doing the AQL.
No pallet may be removed from the sample area until quality control has signed
the inventory tag or placed a hold tag on the pallet.

16.   Definitions

  A.   Critical Defect - A critical defect is an end defect which shows product
leakage and/or is certain to produce a leak. A critical defect causes failure to
the package to the point where the container will not fulfill its intended
purpose and is most likely to result in an unacceptable condition for the
consumer.     B.   Major Defect - A major defect is an end which does not show
leakage but in the future may produce a leak. A major defect could cause failure
to the package to the point that it is unacceptable to the consumer or result in
an unacceptable condition of the container.     C.   Minor Defect - Minor
defects are definitely objectionable but will not cause failure of the container
to fulfill its intended purposes. Minor defects are not serious but may affect
the appearance of the ends and may result in unacceptability by the consumer.

17.   Description of Critical Defects

  A.   Clips - any clip in excess of .015” from the curl periphery     B.   Curl
Fractures - fracturing of metal in the curl     C.   Bead Fractures - fracturing
of metal at the beads

7.1-15



--------------------------------------------------------------------------------



 



  D.   Countersink Fractures - fracturing of the metal of the countersink     E.
  Compound Blanks - no compound has been deposited in the channel     F.  
Compound Skips - any discontinuity of the compound film in the primary area of
application greater than 1/4 inch     G.   Die Marks - die marks that fracture
the tin plate     H.   EZO End Fractures - broken score or rivet fractures    
I.   Pinhole - a minute hole in the plate that may leak     J.   Pitted Rust -
rust which has penetrated the metal surface     K.   Laminated Plate - any
defect in the plate that may cause the end to leak during handling or processing

18.   Description of Major Defects

  A.   Burrs on Cut Edge - a burr on the edge of the curl that will result in a
pin fit less than the measurement specified.     B.   Warped - the ends are not
level, with one side of the end twisted away from the other half.     C.   Die
Marks - any die mark on the curl, chuck wall or in the region where the embossed
code will be applied. Any gross widespread die mark impressions. Lots of ends
exhibiting variations in severity of the die mark.     D.   Concentricity - the
ends are not concentric to tolerances specified.     E.   Damaged Curl - any
excessive damage on the end curl which may cause seaming difficulties.     F.  
Compound Placing - the compound coverage should reach from the flat of the
channel to almost the end of the curl. Any narrowing of compound by more than
1/16 inch away from the end of the curl is considered a defect.     G.  
Compound Skips - any discontinuity of the compound film in the area of primary
application not greater than 1/4 inch.     H.   EZO Score Repair - any end which
does not exhibit visual score repair material (see 17).

7.1-16



--------------------------------------------------------------------------------



 



  I.   EZO Tab Rotation - any visual rotation of the EZO tab.     J.   Clips -
any clip less than .015” from the curl periphery.     K.   Compound Variation -
more than ± 20% from nominal.     L.   Missing EZO Tab - Self Explanatory     M.
  Scratches - a scratch or accumulation of scratches exposing base metal

19.   Description of Minor Defects

  A.   Wrinkled Curl - a readily observable degree of wrinkled curl.     B.  
Wrinkled Channel - some sides of the channel have an observable degree of
wrinkle     C.   Rusty / Dirty End - an excessive amount of surface rust or dirt
on surface of plate     D.   Excess Compound - an excessive amount of compound
in the channel ± 10-20% from nominal     E.   Die Marks - lots of ends
exhibiting minimal impressions not listed under Majors or Criticals     F.  
Scratches - a light scratch or accumulation of light scratches indicating enamel
removal not to exceed .008” wide by 3/8 inch long.     G.   Spillovers - a minor
smear of compound on the end panel     H.   Blisters - an observable number of
blisters showing in the compound lining.     I.   Inside Enamel Color - the
color of the coating used for the inside of the end should conform to color
standards.     J.   Compound Smear - a smear of compound outside of the primary
area of application.

20.   Copper Sulfate Testing

  A.   Due to the minor breakdown of enamel in the rivet area of EZO ends, a
minimum of ten random samples should be taken from each lot and checked with
copper sulfate solution to ensure there is no metal exposure or excessive enamel
breakdown.

7.1-17



--------------------------------------------------------------------------------



 



  B.   A total of 15 ends from each pallet will be checked for score repair
application. Five ends each from top, middle and bottom of the pallet will have
copper sulfate solution applied to the score track. Any metal exposure observed
in the score track will require additional sampling and testing.

21.   Tolerance Checks

  A.   Curl Diameter - A minimum of ten random samples should be taken from each
lot and checked for adherence to curl diameter specifications.     B.   End
Stack Height- One two inch stack of ends per lot is selected and the number of
ends per 2” stack is counted for comparison to the specification.

22.   Handling of Rejected Lots

  A.   The term reject has been used to indicate failure to be accepted due to
nonconformance to the levels of critical, major or minor defects. It does not
necessarily imply that all ends of the rejected lot will be scrapped. It does
mean that a rejected lot can be “reworked”. Defective ends will be removed and
the reworked lot resubmitted to QC for sampling. Lots being rejected for minor
defects and not reworked will have to be set aside for use in specially
designated packs, or production where the ends will meet the criteria of
satisfactorily holding the product to be packed.     B.   Any pallets rejected
must be reworked by qualified can plant personnel. If impractical to return to
an outside can and end supplier due to distance, the cannery may rework rejected
pallets as long as the supplier will absorb the labor and handling charges.
However, it must be emphasized that reworked pallets cannot be put into regular
inventory until re-AQL’d and the inventory tag signed by qualified personnel.

23.   Use of Work Form       All defects are recorded as listed on the attached
visual inspection work form.

  A.   Fill in plant, date and shift for the end examined. Inspector’s
signature.     B.   Fill in the line number the ends are being produced on and
the end size that is being manufactured.     C.   List under the type of defects
the number of defectives removed and the number of cases and/or rolls or sleeves
set aside to be reworked.

7.1-18



--------------------------------------------------------------------------------



 



24.   Reporting

  A.   A weekly summary of inspection results should be submitted to plant and
corporate management.     B.   All reports are to be forwarded to the quality
control manager or supervisor who will follow-up and take corrective action when
necessary.

25.   Notes:

  A.   Any changes and/or modifications to the above may be requested at any
time by the end supplier or cannery in writing to Can Technical Services. Can
Technical Services, DLM Corporate Assurance must approve all changes.     B.  
Any deviation shall be immediately noted by the quality control department with
copies to DLM Corporate Quality Assurance, the plant and Can Technical Services.
    C.   Any disagreement on defect levels, type of defects or sampling and
handling of end lots between the end user’s quality control department and the
end manufacturing plant should be referred to a panel consisting of DLM
Corporate Quality Assurance and Can Technical Services.     D.   AQL procedures
are primarily used to certify that a supplier is conforming to good
manufacturing processes, they are used to certify lots of components used. Once
a supplier has demonstrated that they are continuously capable of supplying
certified products, AQL procedures may be relaxed, this determination on relaxed
AQL must be agreed to by the customer and manufacturer. AQL procedures are
particularly useful and should be applied during acceptance of a new supplier,
on new equipment start ups, after major equipment rebuilds, upon start up of new
material specifications and during periods when continuous or intermittent
quality issues are known.

7.1-19



--------------------------------------------------------------------------------



 



SCHEDULE 9.4
TECHNICAL SUPPORT

•   As detailed herein, Impress shall provide technical support for existing
Products as requested by DLM. Impress shall use commercially reasonable efforts
to make available Impress employees with applicable expertise and availability
to assist in resolving issues brought to Impress’ attention by DLM on a timely
basis. These include productivity, quality or delivery issues that cause
financial loss or result in failure to deliver Products to meet production
forecasts as detailed in Article 2.   •   Impress shall provide technical or
quality control personnel to assist DLM in addressing any filled can hold or
sort issues that may result from can related issues. DLM agrees to provide all
necessary information, samples and support to identify the source of the
problem, disposition of the product and mitigation of losses.   •   Impress and
DLM shall each provide qualified personnel for technical and quality review
meetings. These meetings shall be mutually agreed and scheduled on an as needed
basis. These meetings will review project status, expenditure, investment, key
action plans and milestones.   •   Impress shall support all mutually agreed
production trials for New Products, new materials and cost reduction programs on
a timely basis. Impress shall use commercially reasonable efforts to schedule
and participate in such trials in a manner which is designed to minimize impact
on day-to-day operations.   •   Impress shall, from time to time at its
discretion, periodically issue technical information regarding new developments
and schedule review meetings with Impress R&D personnel. DLM shall have the
right to have Impress develop these New Products for Covered Business Lines
subject to Article 9.   •   Impress shall provide qualified seamer service
engineers for each cannery and undertake an annual seamer audits for each
seaming machine running Products. The parties will mutually and reasonably agree
on the timing and scheduling of these review to allow for good planning and
minimize costs for both parties. After each review, Impress will issue reports
and recommendations for each seaming machine. DLM will be responsible for any
replacement and repair costs highlighted in the review.   •   Impress shall
issue and maintain recommended double seam minimum and maximum specifications
and recommendations for use in the DLM canneries.   •   Impress shall provide
seamer service technicians for mutually agreed upon troubleshooting, New
Products, new materials and cost reduction programs on a timely basis. Impress
shall use commercially reasonable efforts to schedule and participate in such
programs in a manner which is designed to minimize impact on day-to-day
operations. DLM will be responsible for any seamer tooling costs, replacements
and repair costs required in relation to

9.4-1



--------------------------------------------------------------------------------



 



    these projects. Impress will employ a qualified seamer service technician
who will be made available to help the Bloomsburg facility upon request, such
requests will not be unreasonably denied by Impress. Impress will use reasonable
commercial efforts to locate such seamer service technician at the Bloomsburg
facility.

•   Impress shall provide reasonable seamer service training for reasonably
qualified DLM seamer service technicians related to any mutually agreed upon New
Product introductions or cost savings project. These costs will be included as a
part of the investment cost for the specific project.

9.4-2



--------------------------------------------------------------------------------



 



SCHEDULE 12.3
AUDITOR AND EXPERT FOR EXPEDITED PROCEDURE
The Auditor shall be PricewaterhouseCoopers LLP
The Expert shall be the GMA/FPA

12.3-1



--------------------------------------------------------------------------------



 



SCHEDULE 13.7(a)
MANUFACTURING EQUIPMENT*

                                                                               
                              Assets for Potential Sale   Assets for Supply
Continuation                 Assets for Direct Supply     Assets for Direct
Supply     Assets to support DM     Assets requiring removal     I’m 18 Assets
at new     Plant   Assets for Direct Feed   (Major portion DM >50%)   (Minor
portion DM<50%)   production   from DM Locations   location           Asset    
Line     Size     Asset     Line     Size     Asset     Line     Size     Asset
    Line     Size     Asset     Line     Size                                  
                                                                             
New Facility
                                                                               
              I’m 18 Assets                                                    
                                                     
Bloomsburg
    Can line     [**]     [**]                                                  
        Can line     [**]     Various          
 
    Can line     [**]     [**]                                                  
        Can line     [**]     Various          
 
                                                                               
                   
 
    Can line     [**]     [**]                                                  
                               
 
    Can line     [**]     [**]                                                  
                               
 
    Can line     [**]     [**]                                                  
                               
 
    Can line     [**]     [**]                                                  
                               
 
    Can line     [**]     [**]                                                  
                               
 
                                                                               
                   
 
    End Line *     [**]     [**]                                                
                                 
 
    EZO Line *     [**]     [**]                                                
                                 
 
                      EZO Line     [**]     [**]                                
                               
 
                      EZO Line     [**]     [**]                                
                               
 
                      EZO Line     [**]     [**]                                
                                                                               
                                                     
Puerto Rico
                                        Can line     [**]     [**]              
                                                                               
                                                     
Weirton
                      End press     [**]     [**]     End Press     [**]    
[**]     Coil Line           Various                            
 
                      End press     [**]     [**]                       Print
line     [**]     Various                            
 
                                                          Coater     [**]    
Various                            
 
                                                          Coater     [**]    
Various                                                                        
                                                         
Terminal Island
                      End Press     [**]     [**]                       Coil
line                 Coil line           Various          
 
                      End Press     [**]     [**]                       Coater  
              Coater           Various          
 
                                        End Press     [**]     [**]            
          Coater           Various          
 
                                                                           
Coater           Various          
 
                                                                               
                   
 
                                                                            End
press     [**]                
 
                                                                               
                   
 
                                                                            Can
line     [**]     [**]          
 
                                                                            Can
line     [**]     [**]                                                          
                                                     
Samoa
    Can line     [**]     [**]                       Can line     [**]     [**]
                      Can line     [**]     [**]          
 
    Can line     [**]     [**]                                                  
        Can line     [**]     [**]          
 
    Can line     [**]     [**]                                                  
                                                                               
                                                     
 
    Assets available for sale to Del Monte relative to 13.7.     Assets
available for sale to Del Monte relative to 13.7.     Assets available for
supply continuation for [**]. Assumes lease extension for the same period.    
Assets available for supply continuation for [**]. Assumes lease extension for
the same period.     Assets available for supply continuation for [**]. Assumes
lease extension for the same period.     Assets available for supply
continuation for [**]. Assumes lease extension for the same period              
                                                                               
           
 
    Note * These items will be written off and disposed off following the I’m 18
completion and will hence be no longer available for purchase.                  
                           

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

13.7(a)-1